                    Case 4:21-cv-00450-JM Document 45-15 Filed 07/09/21 Page 1 of 18
                                                                                                                                                 ORIGINAL RESEARCH
                                                                                                                                               published: 29 March 2021
                                                                                                                                         doi: 10.3389/fpsyt.2021.632784




                                                A Follow-Up Study of Boys With
                                                Gender Identity Disorder
                                                Devita Singh 1 , Susan J. Bradley 2 and Kenneth J. Zucker 2*
                                                1
                                                 Department of Human Development and Applied Psychology, Ontario Institute for Studies in Education, University of
                                                Toronto, Toronto, ON, Canada, 2 Department of Psychiatry, University of Toronto, Toronto, ON, Canada



                                                This study reports follow-up data on the largest sample to date of boys clinic-referred
                                                for gender dysphoria (n = 139) with regard to gender identity and sexual orientation. In
                                                childhood, the boys were assessed at a mean age of 7.49 years (range, 3.33–12.99)
                                                at a mean year of 1989 and followed-up at a mean age of 20.58 years (range, 13.07–
                                                39.15) at a mean year of 2002. In childhood, 88 (63.3%) of the boys met the DSM-III,
                                                III-R, or IV criteria for gender identity disorder; the remaining 51 (36.7%) boys were
                             Edited by:
          Maria Inês Rodrigues Lobato,          subthreshold for the criteria. At follow-up, gender identity/dysphoria was assessed via
Clinical Hospital of Porto Alegre, Brazil       multiple methods and the participants were classified as either persisters or desisters.
                        Reviewed by:            Sexual orientation was ascertained for both fantasy and behavior and then dichotomized
                        Ray Blanchard,
                                                as either biphilic/androphilic or gynephilic. Of the 139 participants, 17 (12.2%) were
       University of Toronto, Canada
                     Lanna Petterson,           classified as persisters and the remaining 122 (87.8%) were classified as desisters. Data
     University of Lethbridge, Canada           on sexual orientation in fantasy were available for 129 participants: 82 (63.6%) were
             Scott William Semenyna,
     University of Lethbridge, Canada           classified as biphilic/androphilic, 43 (33.3%) were classified as gynephilic, and 4 (3.1%)
                   *Correspondence:             reported no sexual fantasies. For sexual orientation in behavior, data were available for
                    Kenneth J. Zucker           108 participants: 51 (47.2%) were classified as biphilic/androphilic, 29 (26.9%) were
               ken.zucker@utoronto.ca
                                                classified as gynephilic, and 28 (25.9%) reported no sexual behaviors. Multinomial logistic
                    Specialty section:
                                                regression examined predictors of outcome for the biphilic/androphilic persisters and
          This article was submitted to         the gynephilic desisters, with the biphilic/androphilic desisters as the reference group.
                  Public Mental Health,
                                                Compared to the reference group, the biphilic/androphilic persisters tended to be older
                a section of the journal
                 Frontiers in Psychiatry        at the time of the assessment in childhood, were from a lower social class background,
       Received: 24 November 2020               and, on a dimensional composite of sex-typed behavior in childhood were more gender-
        Accepted: 18 February 2021              variant. The biphilic/androphilic desisters were more gender-variant compared to the
         Published: 29 March 2021
                                                gynephilic desisters. Boys clinic-referred for gender identity concerns in childhood had
                              Citation:
   Singh D, Bradley SJ and Zucker KJ
                                                a high rate of desistance and a high rate of a biphilic/androphilic sexual orientation. The
    (2021) A Follow-Up Study of Boys            implications of the data for current models of care for the treatment of gender dysphoria
        With Gender Identity Disorder.          in children are discussed.
          Front. Psychiatry 12:632784.
      doi: 10.3389/fpsyt.2021.632784            Keywords: gender dysphoria, gender identity disorder, gender non-conformity, sexual orientation, DSM-5

                                                                                                                                                            15
Frontiers in Psychiatry | www.frontiersin.org                                         1                                          March 2021 | Volume 12 | Article 632784
                    Case 4:21-cv-00450-JM Document 45-15 Filed 07/09/21 Page 2 of 18
Singh et al.                                                                                                                                                Gender Dysphoria



INTRODUCTION                                                                               of GID (or GD per DSM-5) (44–53). Across these studies, the year
                                                                                           at the time of first evaluation in childhood ranged from 1952 (49)
Gender identity is considered to be, for most people, a central                            to 2008 (51). For the 9 studies that included boys, the sample sizes
aspect of one’s sense of self (1–6).1 By around 3 years of age, if not                     (excluding those lost to follow-up) ranged from 6 to 79 (Mean
earlier, most children can self-label themselves as either a boy or                        age, 26 years). Most of these studies also provided the age at the
a girl (11–14) although cognitive-developmental gender theory                              time of first evaluation in childhood, which ranged from a mean
suggests that the understanding of gender as an “invariant” aspect                         of 7 years (47) to a mean of 9 years (48), with an age range from
of the self does not occur until early to middle childhood, with                           4 to 12 years.
the achievement of concreate operational thought (12, 15, 16).                                 At the time of follow-up, using different metrics (e.g., clinical
Gender differences in the adoption of gender role behavior,                                interview, maternal report, dimensional measurement of gender
i.e., behavior associated with cultural definitions of masculinity                         dysphoria, a DSM diagnosis of GID, etc.), these studies provided
and femininity, also emerge during the preschool years, if                                 information on the percentage of boys who continued to have
not earlier. These behaviors span various domains, including                               gender dysphoria (herein termed “persisters”) and the percentage
peer, toy, role play, and activity preferences [e.g., (3, 17, 18)].                        of boys who did not (herein termed “desisters”).2 Of the 53
Normative developmental research has long documented that,                                 boys culled from the relatively small sample size studies (Bakwin,
on average, both gender identity and gender role behaviors                                 Davenport, Kosky, Lebovitz, Money and Russo, Zuger), the
show significant and substantial between-sex differences (19–21).                          percentage classified as persisters was 9.4% (age range at follow-
Later in development, sexual orientation also shows a substantial                          up, 13–30 years). In Green (47), the percentage of persisters was
between-sex difference, i.e., most males are sexually attracted to                         2% (total n = 44; Mean age at follow-up, 19 years; range, 14–24);
females and most females are sexually attracted to males (19, 22).                         in Wallien and Cohen-Kettenis (52), the percentage of persisters
    In the 1950s and 1960s, a small clinical literature began                              was 20.3% (total n = 59; Mean age at follow-up, 19.4 years; range,
to describe the phenomenology of children who displayed                                    16–28); and in Steensma et al. (51), the percentage of persisters
marked gender-variant behavior, including the strong desire                                was 29.1% (total n = 79; Mean age at follow-up, 16.1 years; range,
to be of the other gender [e.g., (23–27)]. Subsequent volumes                              15–19). Across all studies, the percentage of persisters was 17.4%
by Stoller (28) and Green (29) provided more comprehensive                                 (total N = 235), with a range from 0 to 29.1%.3
descriptions of such children. These early works were the sequel                               These studies also provided information on the sexual
to the introduction of the diagnostic term Gender Identity                                 orientation of the boys at the time of follow-up. In the early
Disorder (GID) of Childhood to the psychiatric nomenclature                                studies, sexual orientation was ascertained from various sources
in the third edition of the Diagnostic and Statistical Manual                              (e.g., open-ended interviews with the patient, parent-report,
of Mental Disorders [DSM-III; (30)], currently termed Gender                               chart information, etc.). In the more recent studies, sexual
Dysphoria (GD) in the DSM-5 (31). Since 1980, empirical                                    orientation was assessed in a more systematic manner, such as
research has examined a number of parameters pertaining to                                 the use of a structured interview to assign a Kinsey-based rating
GID/GD: epidemiology, diagnostic and assessment methods,                                   of sexual orientation in fantasy and a rating of sexual orientation
associated psychopathology, causal mechanisms, and therapeutic                             in behavior, dummy coded where a 0 = gynephilia and a 6 =
approaches [for reviews, see, e.g., (32–39)].                                              androphilia [e.g., (47)].
    An additional parameter (the focus of the present study)                                   Of the 53 boys culled from the relatively small sample size
pertains to the developmental course of GID in children. In the                            studies (op. cit.), 13 (34.2%) of the patients were classified
early literature, it was posited by some that pervasive gender-                            as gynephilic and 25 (65.8%) were classified as biphilic/
variant behavior in children might be a predictor of GID in                                androphilic.4 In the remaining 15 patients (28.3% of the
adulthood (termed Transsexualism in the DSM-III) [e.g., (26,                               combined samples), their sexual orientation was either uncertain
40)]. At the same time, it was also recognized that gender-variant                         or unknown.
behavior in childhood was associated with sexual orientation
(in males, androphilia, i.e., sexual attraction to men; in females,                        2 The terms persistence and desistance have been used for a long time in clinical

gynephilia, i.e., sexual attraction to women), but without co-                             developmental psychiatry and psychology [e.g., (54)]. Zucker (55) was the first
occurring gender dysphoria [see, e.g., (41, 42); for a meta-analytic                       to apply these terms to describe the developmental psychosexual trajectories of
                                                                                           children diagnosed with GID.
review, see (43)].                                                                         3 The percentages provided here differ somewhat from other summary reviews
    To date, there have been at least 10 follow-up studies of                              [(39), pp. 285–286, (56, 57)] because we have excluded patients who were seen
children whose behavior was consistent with the DSM diagnosis                              for the first time in adolescence [for this reason, data from Zuger (58) are also
                                                                                           not included]. One other follow-up study was conducted by Nakamura (59).
                                                                                           Unfortunately, this dissertation is not available for purchase at ProQuest (Ann
1 In one study, Turner and Brown (7) found that school-age children rarely                 Arbor, MI) and is only available for loan at the University of Essex library.
mentioned their gender when providing open-ended self-descriptions; the most               Due to COVID-19 restrictions, it is currently inaccessible (K. Clarke, personal
frequent descriptor pertained to activities and preferences. Turner and Brown              communication to G. Rieger, June 15, 2020). The director of the clinic at the time
suggested that it might be the case that gender is so central to one’s self-concept        when the data were collected does not have a copy of the dissertation (D. Di Ceglie,
that it “goes without saying” (p. 709). In contemporary times in the West, a very          personal communication, June 15, 2020).
small number of parents choose to not “gender” their children (“theybies”) by not          4 As pointed out by Reviewer 1, biphilic is a dubious neologism, combining Latin

referring to them as boys or girls (and, at times, not even announcing to others the       and Greek derivatives. Diphilic would be the more accurate derivative. However,
child’s biological sex), dressing them in gender-neutral ways, etc. Little is known        introducing this term would probably confuse many readers, so we have retained
about the gender identity and gender role patterns of these children (8–10).               the term biphilic (see https://en.wikipedia.org/wiki/Androphilia_and_gynephilia).



Frontiers in Psychiatry | www.frontiersin.org                                          2                                             March 2021 | Volume 12 | Article 632784
                    Case 4:21-cv-00450-JM Document 45-15 Filed 07/09/21 Page 3 of 18
Singh et al.                                                                                                                                  Gender Dysphoria



    In Green’s (47) study, 11 (25%) of the boys were classified             “frequently.” Thus, a conservative critic might argue that only
as gynephilic (Kinsey ratings of 0–1) and 33 (75%) were                     the last group would have met one of the key indicators for the
classified as biphilic/androphilic in fantasy (Kinsey ratings of 2–         GID/GD diagnosis in the DSM.5 On the other hand, suppose a
6). For behavior, 6 (20%) were classified as gynephilic and 24              boy “occasionally” voiced the desire to be a girl over a period
(80.0%) were classified as biphilic/androphilic. The remaining              of several years. One might want to make the case that this
14 boys (31.8% of the total sample) could not be classified                 would be consistent with the DSM descriptors of “persistently”
with regard to behavior because they had had no interpersonal               or “repeatedly,” etc. Of course, one could debate what would
sexual experiences. In Green’s study, the sexual orientation of             genuinely count as “occasionally” (in Green’s trichotomous
a comparison group of boys, who had been recruited from the                 metric, it would be anything more than “never” and less than
community, was also assessed: 100% of these boys (n = 35) were              “frequently”). In any case, it is probably reasonable to argue that,
classified as gynephilic in fantasy and 96% (n = 25) were classified        in Green’s study, some boys were threshold and some boys were
as gynephilic in behavior.                                                  subthreshold for the equivalent of a DSM diagnosis. Given that in
    In the Wallien and Cohen-Kettenis (52) study, sexual                    Green’s study only one boy persisted with gender dysphoria at the
orientation was assessed for attraction (2 items), fantasy (2               time of follow-up, the threshold-subthreshold distinction would
items), behavior (4 items), and sexual identity (1 item) using a            not really matter.
self-developed Sexual Orientation Questionnaire. As in Green,                   Studies that employed DSM criteria for GID/GD allow for a
Kinsey-type ratings were used in the analysis. Depending on                 more formal examination of the “No True Scotsman” argument
the metric, data on sexual orientation were not available                   (https://en.wikipedia.org/wiki/No_true_Scotsman).
for anywhere between 22 and 40 (27.2–67.7%) patients. For                       In the Wallien and Cohen-Kettenis (52) study, the DSM-III-
attraction, 32% were classified as gynephilic and 68% were                  R criteria were used to diagnose GID. Of the 12 persisters, all
classified as androphilic (total N = 37); for fantasy, 19% were             met the criteria for GID at the time of the baseline assessment;
classified as gynephilic, 19% were classified as biphilic, and 62%          in contrast, only 68% of the 47 desisters met the criteria for GID;
were classified as androphilic (total N = 21); for behavior, 21%            the remainder were deemed subthreshold for the diagnosis. Thus,
were classified as gynephilic, 16% were classified as biphilic, and         in their study, the threshold-subthreshold distinction appears to
63% were classified as androphilic (total N = 19); lastly, for sexual       have been an important one in predicting outcome; nonetheless,
identity, 19% were classified as gynephilic (“heterosexual”), 19%           it should be noted that 68% of the desisters had been threshold
were classified as biphilic (“bisexual”), and 62% were classified           for the diagnosis in childhood—perhaps a strong rebuttal to the
as androphilic (“homosexual”) (total N = 27). Steensma et al.               No True Scotsman argument. In Steensma et al. (51), the DSM-
(51) used the same metrics as Wallien and Cohen-Kettenis.                   IV-TR criteria were used. Of the 23 persisters, 21 (91.3%) met the
Depending on the metric, data on sexual orientation were                    criteria for GID; in contrast, only 22 (39.3%) of the 56 desisters
not available for anywhere between 25 and 40 (31.6%-50.6%)                  were threshold for the diagnosis, suggesting an even more
patients. For attraction, 19.2% were classified as gynephilic,              substantial difference in the threshold-subthreshold distinction
15.4% were classified as biphilic, and 65.4% were classified as             than was found in Wallien and Cohen-Kettenis. Although the
androphilic (total N = 52); for fantasy, 14% were classified                latter percentage was lower than what was found in Wallien and
as gynephilic, 22% were classified as biphilic, and 64% were                Cohen-Kettenis, that almost 40% of the desisters met the criteria
classified as androphilic (total N = 50); for behavior, 35.9% were          for GID in childhood still argues in favor that the children were
classified as gynephilic, 12.8 were classified as biphilic, and 51.3%       desisting from something.6
were classified as androphilic (total N = 39); lastly, for sexual               From Wallien and Cohen-Kettenis (52) and Steensma et al.
identity, 13% were classified as gynephilic (“heterosexual”),               (51), one predictor of outcome, therefore, was the distinction
27.8% were classified as biphilic (“bisexual”), and 59.3% were              between being threshold or subthreshold for the GID diagnosis
classified as androphilic (“homosexual”) (total N = 54).                    in childhood. Dimensional measures of gender-variant behavior
    In recent years, there have been various criticisms of these            have also proven useful. In both Wallien and Cohen-Kettenis and
follow-up studies [see, e.g., (60–63); for a rebuttal, see (64)],           Steensma et al., dimensional measures of sex-typed behavior in
particularly with regard to the putatively high percentage of               childhood also significantly discriminated between the persisters
desistance. It has been questioned, for example, to what extent             and desisters, with the former group having, on average, more
the patients in these studies truly had GID/GD. For example,                severe gender-variant behavior at the time of the childhood
in the early studies, prior to the publication of DSM-III, one
could reasonably argue that the diagnostic status of the patients
                                                                            5 The situation is compounded even further because in the DSM-IV, unlike in the
was unclear because there were no formal diagnostic criteria
                                                                            DSM-III and DSM-III-R (65), the stated desire to be of the other gender was not
to rely upon. However, one could argue in return that the                   a necessary criterion for the diagnosis [for the rationale, see (66), pp. 483–486]. In
behavior of these boys was phenomenologically consistent with               DSM-5, the desire to be of the other gender does not require explicit verbalization;
the subsequent DSM criteria.                                                the clinician is allowed leeway in drawing inferences based on other sources of
    Consider, for example, the systematic study by Green [(47),             information [see (67), pp. 904–905].
                                                                            6 In the follow-up study by Drummond et al. (46) of 25 girls from our clinic, the
Figure 1.2]. Green reported that 15% of the feminine boys,
                                                                            desistance rate was 88%. Of the 22 desisters, 13 (59.0%) met the DSM-III, III-R or
per parent-report, had “never” expressed the desire to be a                 IV criteria for GID. In Wallien and Cohen-Kettenis (52), of the 9 girls who desisted,
girl or a woman at the time of the baseline assessment, 60%                 55.5% met the DSM-III-R criteria for GID. In Steensma et al. (51), of the 24 girls
“occasionally” had such a desire, and only 25% had such a desire            who desisted, 58.3% met the DSM-IV criteria for GID.



Frontiers in Psychiatry | www.frontiersin.org                           3                                              March 2021 | Volume 12 | Article 632784
                    Case 4:21-cv-00450-JM Document 45-15 Filed 07/09/21 Page 4 of 18
Singh et al.                                                                                                                                                  Gender Dysphoria



assessment. Steensma et al. found two other predictors of                                    changed to a lower-bound age of 16 years. In total, 110 (79.1%)
persistence: boys who were assessed at an older age and boys who                             participants were at least 16 years of age and 29 (20.9%) were
had made either a partial or complete gender “social transition”                             younger than 16. Across the entire period of data collection,
[see (68–70)]. Of the 12 boys who had partially or completely                                eligible participants, after review of the medical chart, were
transitioned prior to puberty, 10 (83.3%) were classified as                                 contacted at random (other than the participants who had
persisters. In contrast, of the 67 boys who had not socially                                 returned to the service for clinical reasons). Due to lack of study
transitioned, only 13 (19.4%) were classified as persisters.                                 resources and time constraints, contact with 162 other eligible
   In the present study, we provide follow-up data with regard                               participants was not attempted.
to both gender identity (persistence vs. desistance) and sexual                                  In total, 145 patients were approached about the follow-up
orientation (gynephilia vs. biphilia/androphilia) on the largest                             study, either through research contact (n = 113) or following
sample of boys studied to date. Apart from providing percentage                              their clinical involvement with the Gender Identity Service (n =
data on these two variables, which will be discussed in a                                    32). Six patients declined, which yielded a participation rate of
comparative perspective in relation to the prior studies and the                             95.9%. For those recruited for research purposes, initial contact,
epidemiological literature, we also examine the predictors of                                by telephone, letter or email, was first made with the parents
outcome in relation to both demographic and sex-typed behavior                               because the patients were minors at the time of the childhood
measures (including whether or not the boys were threshold                                   assessment and may have had no recollection of their clinic
or subthreshold for GID) collected at the time of the baseline                               attendance. A total of 19 (14.3%) potential participants could
assessment in childhood.                                                                     not be reached/traced through previous addresses, registrars, and
                                                                                             personal contacts.
METHOD                                                                                           Of the 139 participants, 110 were seen for a face-to-face
                                                                                             assessment. For various reasons, the remaining 29 patients could
Participants                                                                                 not be seen for the face-to-face assessment (e.g., lived in another
The participants were 139 boys (“birth-assigned males”)7 who, in                             province or country, “too busy,” severe mental health issues). For
childhood, had been referred to and then assessed in the Gender                              some patients, they provided some information over the phone or
Identity Service, Child, Youth, and Family Program at the Centre                             information was provided by the parents; thus, for these patients,
for Addiction and Mental Health (CAMH) in Toronto, Ontario                                   it was possible to obtain some follow-up data about their gender
between 1975 and 2009 (Mean year of assessment, 1989.36) and                                 identity and sexual orientation.
were adolescents or adults at follow-up (Mean year at follow-up,                                 The demographic characteristics of the participants, including
2002.35).8                                                                                   their age at assessment in childhood and at the time of follow-up,
    Participants entered the follow-up study through two methods                             are shown in Table 1. The GID diagnosis in childhood was based
of recruitment. The majority of participants (77%) were recruited                            on the DSM-III (n = 53), DSM-III-R (n = 46), or DSM-IV (n
for research follow-up. There were two main waves of participant                             = 40) criteria applicable at the time of assessment.9 A total of 88
recruitment through research contact, from 1986 to 1993                                      (63.3%) boys met complete DSM criteria for GID in childhood.
(n = 32) and then from 2009 to 2011 (n = 71). During                                         The remaining 51 (36.7%) boys were subthreshold for a DSM
the period of data collection, 32 patients re-contacted the                                  diagnosis, but all had some indicators of GID, and, based on
service for clinical reasons (eight for gender dysphoria, six                                the historical information provided during the assessment, some
for sexual orientation, and 18 for heterogeneous concerns)                                   would have met the complete DSM criteria at some point in their
[for details, see (77), Appendix E]. They were informed about                                lives prior to their assessment in childhood.10 The percentage
the opportunity to participate in the follow-up study and                                    who met the complete DSM criteria for GID did not differ
subsequently completed the study protocol. The majority of the                               significantly as a function of DSM edition, χ2(2) < 1.
patient-initiated participants had contacted the clinic between
the two main waves of research recruitment. Thus, from 1994 to                               Procedure
2008, the participants who entered the study were primarily those                            The majority of participants who completed the face-to-face
who had contacted the service for clinical reasons.                                          assessment were evaluated on a single day. Three participants
    In the early wave of follow-up, a lower-bound age for                                    were seen twice. In these instances, the participants completed
participation was set at 14 years, but by the mid-1990s this was                             the self-report measures during their second visit as the
7 Two
                                                                                             complexity of their clinical presentation extended the duration
       reviewers asked why we chose to use the noun “boys” instead of the noun
                                                                                             of the assessment. Participants were provided a stipend for their
“males.” In our view, the question was reasonable but also a matter of semantics
and taste. The third edition of The Oxford Dictionary of Current English (71)                participation in the follow-up assessment and reimbursement for
defines boy as “a male child...” Thus, we believe that the two words can be used             travel expenses. For participants followed-up prior to 2009 (n
synonymously. Males can refer to any age in the life-span whereas boys connote               = 68), the data were collected by the third author; for those
childhood. The participants in our study were coded as male at the time of their             followed-up between 2009 and 2011, the data were collected
birth in the hospital delivery record, of which we had the actual birth records for
the majority of the participants in the current study (72). As per Bouman et al. (73),
one would say that the participants were “assigned male at birth” and then declared          9 For boys seen prior to the publication of DSM-III in 1980, the draft criteria were
socially to be “boys” (74).                                                                  used.
8 The clinic was established in 1975 at the Clarke Institute of Psychiatry (75, 76),         10 In DSM-III, termed Atypical Gender Identity Disorder; in DSM-III-R and

which became part of the CAMH in 1998.                                                       DSM-IV, termed Gender Identity Disorder Not Otherwise Specified.



Frontiers in Psychiatry | www.frontiersin.org                                            4                                             March 2021 | Volume 12 | Article 632784
                      Case 4:21-cv-00450-JM Document 45-15 Filed 07/09/21 Page 5 of 18
Singh et al.                                                                                                                                           Gender Dysphoria



TABLE 1 | Demographic characteristics (N = 139).                                                 Sex-Typed Behavior
                                                                                                 Five child informant and two parent informant measures
Characteristic                             M           SD           Range             %
                                                                                                 were used to assess the participants’ sex-typed behavior in
From childhood                                                                                   childhood: (1) Draw-a-Person [DAP] test (80); (2) a free-play
  Age (in years)                         7.49         2.66        3.33–12.99                     task (81); (3) the Playmate and Playstyle Preferences Structured
  Year of birth                        1981.87        7.50        1966–1996                      Interview (PPPSI) (82, 83); (4) sex-typed responses on the
  Year of assessment                   1989.36        7.50        1975–2004
                                                                                                 Rorschach test (84); (5) the Gender Identity Interview for
  IQa                                   105.93        15.47         69–138
                                                                                                 Children (GIIC) (85–87); (6) the Gender Identity Questionnaire
  Social classb                          40.74        15.15        8.0–66.0
                                                                                                 for Children (GIQC) (88–90); and (7) a measure of activity
  Marital statusc
                                                                                                 level/extraversion [(39); see also (91)]. These child and parent
     Two-parent family                                                               64.7
                                                                                                 informant measures all have established discriminant validity,
                                                                                                 that is, they significantly differentiated the boys clinic-referred
     Other                                                                           35.3
                                                                                                 for gender identity concerns from control boys [for reviews,
  Caucasian                                                                          84.9
                                                                                                 see (18, 92)]. A Childhood Sex-Typed Behavior Composite was
At follow-up
                                                                                                 subsequently computed for each participant (see below).
  Age (in years)                         20.58        5.22       13.07–39.15
  Year of follow-up                    2002.35        9.08        1986–2011
                                                                                                 Follow-Up Assessment
  Follow-up interval (in years)d         12.88        6.07        2.77–29.29
                                                                                                 Cognitive Functioning
  IQe,f                                 105.88        16.03         65–138
                                                                                                 Four subtests from the age-appropriate version of the
a Full-Scale IQ was obtained with age-appropriate Wechsler intelligence scales.                  Wechsler Intelligence Scales were administered (Vocabulary,
b Hollingshead’s   (78) Four Factor Index of Social Status (absolute range, 8–66).               Comprehension, Block Design, and Object Assembly). The
c Other  included the following family constellations: single parent, separated, divorced,
                                                                                                 standard scores from the subtests were averaged to form a
living with relatives, or in the care of a child protection agency.
d Interval denotes the time between childhood assessment and follow-up assessment.               prorated IQ score for cognitive functioning (93).
e Full Scale IQ estimated using four subtests: Vocabulary, Comprehension, Block Design,

and Object Assembly.                                                                             Concurrent Gender Identity
f An IQ score was available only for participants who completed the face-to-face

assessment. Of these, scores were not available for one participant.
                                                                                                 Concurrent gender identity was evaluated using a semi-
                                                                                                 structured interview and self-report questionnaires. During an
                                                                                                 audiotaped interview, each participant was asked to describe their
                                                                                                 current feelings about being a biological male. They were also
by the first author (n = 71). The study was approved by the                                      asked to describe positive and negative aspects about their gender
Institutional Review Boards at the Clarke Institute of Psychiatry                                identity. For example, participants who reported a “male” gender
(subsequently the Centre for Addiction and Mental Health;                                        identity were asked to describe positive and negative aspects
Protocol #198/2008–2011) and the University of Toronto.                                          of being male. The semi-structured interview also included
                                                                                                 questions based on the adolescent and adult GID criteria outlined
                                                                                                 in the DSM-III-R or DSM-IV (65, 94). Participants were asked to
Measures                                                                                         respond to these questions according to the last 12 months with
Below, we describe the measures from assessment and follow-                                      No, Sometimes, or Yes [for details, see (77), Appendix G].
up of relevance for this article. A list of all measures used in the                                 Two self-report measures were also used to assess current
follow-up study can be found in Singh [(77), Table 4].                                           gender identity and gender dysphoria: (1) The Gender
                                                                                                 Identity/Gender Dysphoria Questionnaire for Adolescents
Childhood Assessment                                                                             and Adults (GIDYQ-AA) (95–97) or (2) the Gender
Cognitive Functioning                                                                            Dysphoria/Identification questionnaire (GDIQ) (98). The
Based on the child’s age at the time of assessment, the                                          GDIQ was developed prior to the GIDYQ-AA. As such, the
appropriate version of the Wechsler Intelligence Scale for                                       GIDYQ-AA was introduced to the protocol subsequent to the
Children was administered (WPPSI-R or the WISC-R/WISC-                                           GDIQ and, as a result, the more recent participants completed
III/WISC-IV). Full scale IQ scores were used to characterize level                               the GIDYQ-AA while earlier participants completed the GDIQ.
of cognitive functioning.                                                                            The male version of the GIDYQ-AA was completed. This
                                                                                                 27-item questionnaire measures gender identity and gender
                                                                                                 dysphoria in adolescents or adults; participants over the age of 17
Behavioral and Emotional Problems                                                                completed the adult version and younger participants completed
Parents completed the Child Behavior Checklist (CBCL), a                                         the adolescent version. The adolescent and adult versions are
measure of behavioral and emotional problems (79). Although                                      identical except that, in the adult version, the words “man” and
not the focus of the present study, it is noted here because                                     “woman” are used instead of “boy” and “girl.” Each item was
we used three CBCL indices (sum of all behavior problems                                         rated on a 1–5 point response scale with verbal anchor points
and Internalizing and Externalizing T scores) as part of an                                      ranging from Never to Always based on a time frame of the
internal validity analysis when comparing participants vs. non-                                  past 12 months. Coding was such that a “lower” score signified
participants (see Results).                                                                      more gender dysphoria. Item examples include the following:


Frontiers in Psychiatry | www.frontiersin.org                                                5                                    March 2021 | Volume 12 | Article 632784
                    Case 4:21-cv-00450-JM Document 45-15 Filed 07/09/21 Page 6 of 18
Singh et al.                                                                                                                     Gender Dysphoria



“In the past 12 months, have you felt unhappy about being a               (104), the interviewer assigned Kinsey ratings that ranged from 0
man?” and “In the past 12 months, have you had the wish or                (exclusively gynephilic in fantasy) to 6 (exclusively androphilic in
desire to be a woman?” Principal axis factor analysis identified          fantasy) for each question. A dummy score of 7 denoted that the
a one-factor solution that accounted for 61.3% of the variance.           participant did not experience or report any fantasies. A global
All factor loadings were ≥0.30 (median, 0.86; range, 0.34–0.96).          fantasy score was also derived based on ratings from the four
The GIDYQ-AA has strong evidence for discriminant validity                questions. Kinsey ratings for sexual orientation in fantasy were
and a high threshold for specificity (i.e., low false positive rate       available for 129 participants.
for non-GID individuals) [see (95, 96, 99–102)].                             Inter-rater reliability on Kinsey ratings for sexual orientation
    The GDIQ (98) contains 8 items pertaining to gender identity          in fantasy was examined for 29 participants, selected at random.
and gender dysphoria. Factor analysis identified two factors,             The second scorer listened to the audio recordings of the semi-
accounting for 31.4 and 12.5% of the variance, respectively (all          structured interview, with specific attention to the information
factor loadings ≥0.45). Factor 1 consisted of five items pertaining       collected on sexual orientation. The inter-rater agreement on the
to gender dysphoria and Factor 2 consisted of three items                 Kinsey global fantasy rating was very good (kappa = 0.95) and
pertaining to gender role identification. For the present study,          the kappa values for the four specific components ranged from
only the questions for Factor 1 were used. Each item was rated on         0.81 to 1.00.
a 3-point or 5-point scale for the past 12 months (see Appendix 1            The EROS is a 16-item self-report measure assessing sexual
in Supplementary Material).                                               orientation in fantasy over the past 12 months. Half of the
    Participants were classified as having persistent gender              questions pertained to gynephilic fantasy (e.g., “How often have
dysphoria if their mean score on the GIDYQ-AA was ≤3.00, in               you noticed that you had sexual feelings [even the slightest]
line with sensitivity and specificity analyses from other data sets       while looking at a woman?”) and the other half pertained to
(95, 96). For participants who did not complete the GIDYQ-AA,             androphilic fantasy (e.g., “How often have you noticed that
the GDIQ was used. A participant was classified as a persister            you had sexual feelings [even the slightest] while looking at a
if two or more of the following five items on the GDIQ were               man?”). Participants who were 18 years and older completed the
endorsed: wish to have been born a girl (Item 1), wish to have            adult version and younger participants completed the adolescent
surgery to change body (Item 2), feel more like a girl than a             version. The adolescent and adult versions are identical except
boy (Item 3), wonder if would be happier as a girl (Item 4), and          that, in the adult version, the words “man” and “woman” were
somewhat or very dissatisfied with being a boy (Item 5).                  used instead of “boy” and “girl.” Each item was rated on a 5-point
    Information regarding participants’ gender identity/gender            scale for frequency of occurrence, ranging from 1 (“none”) to 5
dysphoria was also obtained during the semi-structured clinical           (“almost every day”). Mean androphilic and gynephilic fantasy
interview and, therefore, allowed for cross-validation of these           scores were derived for each participant. In the present study,
questionnaire data. For those participants who did not complete           we calculated a difference score between the participants’ mean
the face-to-face interview, clinical information regarding gender         androphilic and gynephilic scores. Previous use of the EROS has
identity/gender dysphoria was obtained through self- or parent-           shown good evidence of discriminant validity (98, 101).
report or chart review. Across the entire sample, the GIDYQ-AA               Sexual orientation in behavior was assessed with specific
was used to classify persistence or desistence for 64 participants,       questions during the face-to-face interview and with a modified
the GDIQ for 42 participants, and interview/chart data/parent             version of the Sexual History Questionnaire (SHQ) (105). In the
report for 33 cases.                                                      interview, questions asked about five types of sexual behavior:
                                                                          (1) dating; (2) holding hands in a romantic manner; (3) kissing;
Sexual Orientation                                                        (4) genital fondling or touching a woman on the breasts, and (5)
Sexual orientation in fantasy was assessed with specific questions        intercourse (penile-vaginal and anal). Kinsey ratings for behavior
from an audiotaped face-to-face interview and the self-report             in the past 12 months were made in the same manner as fantasy
Erotic Response and Orientation Scale (EROS) (103).                       ratings. Kinsey ratings for sexual orientation in behavior were
    The interview asked about four types of sexual fantasy over           available for 108 participants. Inter-rater reliability on Kinsey
the past 12 months: (1) crushes on other people; (2) sexual               ratings for sexual orientation in behavior was examined for the
arousal to visual stimuli (e.g., acquaintances, partners, and             same 29 participants. There was perfect inter-rater agreement on
individuals from movies, television, etc.); (3) sexual content of         the Kinsey global behavior rating (kappa = 1.0) and the kappa
night dreams; and (4) sexual content of masturbation fantasies.           values for the five specific components ranged from 0.91 to 1.00.
During the interview, participants were not asked directly                   The modified SHQ consists of 20 questions. Ten questions
about the gender of the person or persons who elicited sexual             pertained to gynephilic experiences (e.g., “How many women
arousal, thus allowing time for the participant to provide this           have you kissed on the lips in a romantic way?”) and 10 questions
information spontaneously. Directed questions about the gender            pertained to androphilic experiences (e.g., “How many men have
of the person(s) who elicited sexual arousal were asked only              you kissed on the lips in a romantic way?”). Participants who
if the participant did not volunteer specific information about           were 18 years and older completed the adult version and younger
whether their arousal was directed to same-sex or opposite-sex            participants completed the adolescent version. The adolescent
individuals, or both. By the end of the interview, each participant       and adult versions are identical except that, in the adult version,
provided information about sexual arousal to both same-sex                the words “man” and “woman” were used instead of “boy” and
and opposite-sex individuals. Using the Kinsey scale criteria             “girl.” Each item was rated on a 5-point scale for frequency


Frontiers in Psychiatry | www.frontiersin.org                         6                                     March 2021 | Volume 12 | Article 632784
                    Case 4:21-cv-00450-JM Document 45-15 Filed 07/09/21 Page 7 of 18
Singh et al.                                                                                                                               Gender Dysphoria



of occurrence, ranging from 1 (“none”) to 5 (“11 or more”),                five demographic variables (age at assessment in childhood, IQ,
based on a time frame of the past 12 months. Mean total scores             ethnicity, and parents’ marital status and social class), parent-
for gynephilic and androphilic experiences were derived. In                report of behavior problems on the CBCL (three indices), and
the present study, we calculated a difference score between the            nine measures of childhood sex-typed behavior.
participants’ mean androphilic and gynephilic scores.                         Of these 17 variables, there was only one significant difference
   On the basis of Kinsey ratings, participants who completed the          between the 139 boys in the study compared to the 163 boys who
face-to-face interview were classified, similar to Green (47), into        were eligible to participate but were not contacted: participants
the following three sexual orientation groups for both fantasy             had a higher IQ than non-participants, t (289) = 2.01, p = 0.046.11
and behavior: (1) gynephilic (Kinsey global ratings of 0–1); (2)           The effect size for this comparison was small (unpooled d = 0.22)
biphilic/androphilic (Kinsey global ratings of 2–6), and (3) no            [for details, see (77), Tables 5, 6]. When compared to the six cases
sexual fantasy or behavior.                                                where participation in the study was declined and to the 19 cases
                                                                           where the families could not be traced, there was also only one
Social Desirability                                                        significant difference: parent’s marital status, χ2(2) = 9.02, p =
Social desirability refers to the desire to cast a favorable               0.011. The participants did not differ significantly from the non-
impression on others. It can threaten the validity of self-                participants who refused; however, they differed significantly
report scales if in answering questions respondents seek social            from the cases that could not be traced, χ2(1) = 6.39, p = 0.012.
approval or try to represent themselves in a favorable manner              The participants were more likely to have originated within a
(106). People scoring high on social desirability tend to provide          two-parent household than those who could not be traced. The
socially acceptable answers regardless if their response accurately        comparison between the non-participants who refused and those
describes them. Participants 18 years and older completed the              who could not be traced approached significance (p = 0.056,
Marlow-Crowne Social Desirability Scale (M-CSDS) (107), which              Fisher’s exact test). Again, the non-participants who could not be
consists of 33 true-false items. The scale contains 18 culturally          traced were more likely to have come from a family composition
acceptable but unlikely statements keyed in the true direction             that was not two-parent. A further summary of comparisons
and 15 socially undesirable but probable statements keyed in the           between the participants and those who declined or could not be
false direction for a maximum possible score of 33. Participants           traced can be found in the Supplementary Material.
17 years and under were given a shorter version of the M-CSDS
(108), containing 20 items that consist of 12 culturally acceptable        Participants: Method of Recruitment
but improbable statements keyed in the true direction and eight            Using t-tests or chi-square tests, the 107 participants who
socially undesirable but probable statements keyed in the false            entered the study through research contact were compared
direction for a maximum possible score of 20. For the present              to the 32 participants who were recruited into the study
study, the percentage of endorsed socially desirable items was             after they had re-contacted the clinic for clinical reasons
calculated for each participant. In order to integrate the data            on the demographic variables, CBCL behavior problems in
from both versions of the M-CSDS, participants’ percentage score           childhood, and the measures of childhood sex-typed behavior.
on each measure was converted to a proportion score which                  There were no significant differences between the two groups
ranged from 0 to 1, which was used in all analyses. A higher               on the demographic variables of age at assessment, ethnicity
proportion score indicates a greater propensity to give socially           or parents’ social class and marital status (ps > 0.05). The
desirable responses. Several studies have found that the MCSDS is          comparison on childhood IQ approached significance, t (137) =
a reliable and valid measure of social desirability (107, 109, 110).       1.97, p = 0.051, with the research entry participants having,
                                                                           on average, a higher IQ than the clinical entry participants. On
RESULTS                                                                    the CBCL, there was a significant difference on Internalizing
                                                                           problems only, t (137) = −2.02, p = 0.046, with the clinical entry
Preliminary Analyses                                                       participants rated by their parents as having more internalizing
Participants vs. Non-participants                                          problems compared to the research entry participants. Of the
Given that not all eligible participants were seen for follow-up,          nine measures of childhood sex-typed behavior, the two groups
it is important to see to what extent the participants vs. non-            differed significantly on three: (1) free play, t (119) = −2.11, p
participants were similar with regard to baseline characteristics,         = 0.037, (2) the Gender Identity Interview for Children, t (83)
in part to gauge the internal validity of the sample (111).                = −2.09, p = 0.04, and (3) the Gender Identity Questionnaire
    The non-participants consisted of three subgroups: (1)                 for Children, t (95) = 2.39, p = 0.019, with the clinical entry
patients who were eligible to participate in the study but were            participants having, on average, more childhood cross-gender
not contacted (n = 163), (2) patients who declined to participate          behavior than the research entry participants. The percentage of
(n = 6), and (3) patients who were not successfully traced (n              clinical entry participants who were threshold for the diagnosis
= 19). Two sets of analyses were conducted to compare study                of GID in childhood did not differ significantly from the research
participants vs. non-participants. First, the participants were            entry participants (75.8 vs. 59.8%), χ2(1) = 1.83. Of the 32
compared to the patients who were eligible but not contacted.              clinical entry participants, 8 had re-contacted the clinic because
Second, the participants were compared to those who declined
to participate and to those where contact was attempted but                11 IQdata were not available for 11 of the 163 boys who were eligible for the study
not successfully traced. Group comparisons were conducted on               but were not contacted.



Frontiers in Psychiatry | www.frontiersin.org                          7                                            March 2021 | Volume 12 | Article 632784
                    Case 4:21-cv-00450-JM Document 45-15 Filed 07/09/21 Page 8 of 18
Singh et al.                                                                                                                                             Gender Dysphoria



of gender dysphoria. The above-described comparisons were                           not. Of the 51 participants who were subthreshold for the GID
repeated to compare the research and clinical entry participants                    diagnosis in childhood, 5 (9.8%) were classified as persisters
but with these 8 participants excluded. With the eight participants                 and the remaining 46 (90.2%) were not. A chi-square analysis
who contacted the clinic for gender dysphoria removed, there                        indicated that the rate of persistence did not differ significantly
were no significant group differences on demographic variables,                     between the threshold and subthreshold groups, χ2(1) < 1.
CBCL behavior problems, and measures of childhood sex-typed                            Over the years, prevalence rates for gender dysphoria in adults
behavior (all ps > 0.05).                                                           have varied considerably. The variation is likely a function of
                                                                                    many factors, including definition, time period, and source of
Gender Identity at Follow-Up                                                        ascertainment. For example, in the Standards of Care of the
Appendix 2 in Supplementary Material shows the follow-up data                       World Professional Association for Transgender Health (112),
for gender identity and sexual orientation for each participant.                    probably relying on an estimate given in the DSM-IV-TR, the
Of the 139 participants, 17 (12%) were classified as persisters                     prevalence of gender dysphoria in adult males was estimated to
and the remaining 122 (88%) were classified as desisters. The age                   be 1 in 30,000. In the meta-analysis by Arcelus et al. (113), the
at the time of follow-up did not differ significantly between the                   prevalence in adult males was estimated at 1 in 14,705. Lastly,
persisters (Mean, 20.12 years; SD = 5.54) and desisters (Mean,                      Zhang et al.’s (114) review of recent population-based surveys
20.64 years; SD = 5.19), t (137) < 1. Of the 107 participants who,                  estimated the prevalence of a self-reported transgender identity
for research purposes only, were contacted for the follow-up                        in adults to range between 0.33 and 0.53% (males and females
study, 10 (9%) were classified as persisters; of the 32 participants                combined). Regardless of which base rate figure one might choose
who were recruited into the study after they were seen for some                     to use as a point of comparison, the persistence rate of 12% (while
type of clinical concern, 7 (22%) were classified as persisters. The                low in an absolute sense) would be considerably higher than what
difference in persistence rate as a function of recruitment entry                   one would detect in the general population.
type was not significant, χ2(1) = 2.53, p = 0.112. The difference
in persistence rate between those patients seen for the face-to-                    Sexual Orientation at Follow-Up
face assessment vs. those who were not (14.5 vs. 3.4%) was also                     Table 2 shows the Kinsey ratings for sexual orientation in fantasy.
not significant, χ2(1) = 1.70, p = 0.192. Supplementary Table 1                     Data were not available for 10 participants, all of whom were
summarizes information on some domains of gender role                               desisters with regard to gender dysphoria. Based on the global
outcome for the 17 participants classified as having persistent                     rating for sexual orientation in fantasy, 43 (33.3%) participants
gender dysphoria.                                                                   were classified as gynephilic in fantasy and 82 (63.6%) were
    For the 42 participants where the GDIQ was used to determine                    classified as biphilic/androphilic in fantasy. In the remaining
gender identity status at follow-up, four were classified as                        four (3.1%) cases, the participants were classified as having no
persisters and 38 were classified as desisters. Of the 38 desisters,                sexual fantasies and, therefore, a Kinsey rating could not be
three endorsed one item and the remainder endorsed none of                          assigned.13 In all four cases, the participants were desisters. Of
the items.12 The four participants classified as persisters endorsed                the 17 participants classified as persisters, 1 (5.9%) was gynephilic
between three and five items.                                                       in fantasy and 16 (94.1%) were biphilic/androphilic in fantasy.
    For the 64 participants where the GIDYQ-AA was used to                          For participants assigned a Kinsey rating between 0 and 6
determine gender identity status at follow-up, 12 were classified                   in fantasy, we correlated the interviewer’s Kinsey rating with
as persisters and 52 were classified as desisters. All 52 desisters                 the participants’ responses on the EROS in which their mean
had a mean score >3.00 on the GIDYQ-AA. Of the 12 persisters,                       gynephilic score was subtracted from their mean androphilic
10 had a mean score ≤3.00 and two had mean scores that were                         score. This yielded an r(101) = 0.86, p < 0.001.
>3.00. In spite of having mean scores on the GIDYQ-AA that                             Table 2 also shows the Kinsey ratings for sexual orientation
were above the recommended cutoff for caseness (95), these                          in behavior. Data were available for 108 participants. Based on
two participants were considered persisters because their clinical                  the global rating for sexual orientation in behavior, 29 (26.9%)
interview data indicated that they were experiencing significant                    participants were classified as gynephilic and 51 (47.2%) were
gender dysphoria. Thus, clinical judgment was used to make the                      classified as biphilic/androphilic. The remaining 28 (25.9%)
final classification for these two participants.                                    participants did not report any sexual behaviors in the 12 months
    For the remaining 33 participants, clinical interview, parent-                  preceding the follow-up assessment. For participants assigned a
report or chart data were used to classify the percentage who were                  Kinsey rating between 0 and 6 in behavior, we correlated the
persisters (n = 1; 3%) or desisters (n = 32; 97%).
    The persistence rate of gender dysphoria was examined as                        13 For 104 participants, the Kinsey rating in fantasy was based on the information
a function of participants’ GID diagnostic status in childhood                      provided in the face-to-face interview. For 21 other participants, the Kinsey rating
(threshold vs. subthreshold). Of the 88 participants who met                        in fantasy was based on self-report (by telephone), information available in the
the full diagnostic criteria for GID in childhood, 12 (13.6%)                       participant’s health record, or parent-report. Participants were assigned a Kinsey
                                                                                    rating of 6 if the participant self-identified as “gay” or if the health record indicated
were classified as persisters and the remaining 76 (86.4%) were                     that the patient was “homosexual” or gay, etc. Participants were assigned a Kinsey
                                                                                    rating of 0 if the patient self-identified as “straight” or “heterosexual,” etc. A chi-
12 By“endorsed,” we mean that the participants answered other than “never” on       square test showed that the percentage of participants who were classified as
Items 1–4 or response options d-e for Item 5 (see Appendix 1 in Supplementary       Kinsey 0–1 vs. 2–6 did not differ significantly as a function sexual orientation
Material).                                                                          ascertainment method, χ2(1) = 1.49.



Frontiers in Psychiatry | www.frontiersin.org                                   8                                               March 2021 | Volume 12 | Article 632784
                       Case 4:21-cv-00450-JM Document 45-15 Filed 07/09/21 Page 9 of 18
Singh et al.                                                                                                                                                   Gender Dysphoria



TABLE 2 | Kinsey ratings for sexual orientation in fantasy and behavior.

Variable                                                                                      Kinsey rating (fantasy)a

                                      0                 1             2              3                  4                5                6                   No fantasy

                                N         %        N        %     N       %     N        %          N       %     N          %      N         %           N                %

Crush                           36        36.7     0        0     2       2.0   4        4.1        2       2.0   11         11.2   29        29.6       14             14.3
Visual                          31        31.6     1        1.0   2       2.0   10       10.2       3       3.1   12         12.2   29        29.6       10             10.2
Dreams                          13        13.3     1        1.0   1       1.0   4        4.1        3       3.1   3          3.1    27        27.6       46             46.9
Masturbation                    21        21.9     2        2.1   3       3.1   6        6.3        2       2.1   7          7.3    33        34.4       22             22.9
Global fantasy rating           40        31.0     3        2.3   3       2.3   8        6.2        2       1.6   14         10.9   55        42.6        4                3.1
                                                                                          Kinsey rating (behavior)a

                                      0                 1             2              3                  4                5                6             No sexual behavior

                                N         %        N        %     N       %     N        %          N       %     N          %      N         %           N                %

Holding hands                   26        26.3     0        0     0       0     5        5.1        1       1.0   1          1.0    35        35.4       31             31.3
Kissing                         21        21.2     0        0     0       0     6        6.1        2       2.0   2          2.0    34        24.3       34             34.3
Genital/breast contact          13        13.1     0        0     0       0     3        3.0        2       2.0   1          1.0    35        35.4       45             45.5
Intercourse                     8         8.2      0        0     0       0     3        3.1        2       2.0   0           0     27        27.6       58             59.2
Global behavior rating          28        25.9     1        0.9   0       0     4        3.7        3       2.8   1          0.9    43        39.8       28             25.9

a0   = Exclusively gynephilic to 6 = Exclusively androphilic.



interviewer’s Kinsey rating with the participants’ responses on the                             Demographic Characteristics in Childhood as a
SHQ in which their mean gynephilic score was subtracted from                                    Function of Gender Identity and Sexual Orientation in
their mean androphilic score. This yielded an r(75) = 0.79, p <                                 Fantasy
0.001.                                                                                          Table 3 shows the demographic variables in childhood as a
    For those participants who could be assigned a Kinsey rating                                function of group. One-way ANOVAs and chi-square were
(i.e., excluding those participants who did not report any sexual                               conducted to evaluate whether the outcome groups differed
fantasies or behavior or for whom data were not available), the                                 on these variables. The groups differed significantly on four
correlation between Kinsey global fantasy and global behavior                                   of the five childhood demographic variables. Duncan’s multiple
ratings was very strong, r(78) = 0.92, p < 0.001.                                               range test for unequal Ns showed that the biphilic/androphilic
                                                                                                persisters were, on average, significantly older at the time of
Group Classification as a Function of                                                           the childhood assessment than both the gynephilic desisters and
                                                                                                the biphilic/androphilic desisters, who did not differ significantly
Gender Identity and Sexual Orientation in                                                       from each other. The biphilic/androphilic desisters had, on
Fantasy at Follow-Up14                                                                          average, a higher IQ than the biphilic/androphilic persisters
Combining gender identity (i.e., persister or desister) and sexual                              but did not differ significantly from the gynephilic desisters.
orientation in fantasy (i.e., gynephilic or biphilic/androphilic)                               There was no significant difference in childhood IQ score
at follow-up, the participants were classified into one of four                                 between biphilic/androphilic persisters and gynephilic desisters.
outcome groups (for which we had all of the relevant data):                                     The biphilic/androphilic persisters were significantly more likely
(1) persistence of gender dysphoria with a biphilic/androphilic                                 to come from a lower social class background compared to
sexual orientation (n = 16); (2) desistance of gender dysphoria                                 the gynephilic desisters and the biphilic/androphilic desisters,
with a biphilic/androphilic sexual orientation (n = 66); (3)                                    who did not differ significantly from each other (see also
desistance of gender dysphoria with a gynephilic sexual                                         Figure 1). The biphilic/androphilic desisters were more likely to
orientation (n = 42); and (4) persistence of gender dysphoria                                   be living with both parents compared to the biphilic/androphilic
with a gynephilic sexual orientation (n = 1). The participants                                  persisters. There was no significant difference on marital status
who reported no sexual fantasies (n = 4) could not be included                                  between the two desister groups.
in this outcome classification. Given that only one participant                                    The demographic variables from childhood on which the three
was classified as gender dysphoric with a co-occurring gynephilic                               groups differed–age at assessment, IQ, social class, and marital
sexual orientation (Group 4), this category was excluded from                                   status–were significantly correlated (rs ranged from |0.32–0.58|)
subsequent analyses that compared these outcome groups.
                                                                                                [see Table 12 in (77)]. To evaluate the predictive status of these
                                                                                                variables on group outcome at follow-up, a multinomial logistic
14 Given  the strong correlation between Kinsey fantasy and behavior ratings and
                                                                                                regression was performed. Table 4 shows the results. For these
that there were fewer missing data on the Kinsey fantasy variable, participants were
classified into one of the four outcome groups based on their fantasy ratings.                  analyses, the biphilic/androphilic desisters served as the reference



Frontiers in Psychiatry | www.frontiersin.org                                             9                                              March 2021 | Volume 12 | Article 632784
                       Case 4:21-cv-00450-JM Document 45-15 Filed 07/09/21 Page 10 of 18
Singh et al.                                                                                                                                                          Gender Dysphoria



TABLE 3 | Demographic characteristics as a function of group.

Variable                                                                    Group                                          F or χ 2                 p               η2 or Cramer’s V

                                               Persisters                Desisters                Desisters
                                                Biphilic/                Biphilic/                Gynephilic
                                               Androphilic              Androphilic                (n = 42)
                                                (n = 16)                  (n = 66)

Childhood
Age (in years)             M                        8.85                     6.96                     7.49                   3.57                0.031                     0.06
                           SD                       1.67                     2.69                     2.62
IQa                        M                      101.63                   110.20                    103.18                  3.77                0.026                     0.06
                           SD                      14.81                    14.56                    15.16
Social classb              M                       23.76                    44.97                    39.44                  15.30               <0.001                     0.20
                           SD                      10.22                    13.64                    15.91
Marital statusc
  Two-parent               N (%)                  7 (43.8)                49 (74.2)                 24 (57.1)                6.74                0.034                     0.23
  Other                    N (%)                  9 (56.3)                17 (25.8)                 18 (42.9)
Ethnicity
  Caucasian                N (%)                 14 (87.5)                58 (87.9)                 32 (76.2)                2.77                0.250                     0.14
  Other                    N (%)                  2 (12.5)                 8 (12.1)                 10 (23.8)
Follow-up
Age at follow-up (in       M                       20.32                    22.13                    17.85                  10.41               <0.001                     0.15
years)d
                           SD                       5.67                     4.97                     3.95
IQ at follow-upa,e,f       M                       99.07                   110.47                    104.19                  3.82                0.025                     0.07
                           SD                      16.29                    13.54                    17.50
Follow-up interval (in     M                       11.47                    15.17                    10.36                   9.63               <0.001                     0.04
years)
                           SD                       6.77                     6.03                     4.85
Social desirabilityg       M                        0.44                     0.43                     0.52                   3.07                0.051                     0.07
                           SD                       0.17                     0.18                     0.19

a Full-Scale IQ was obtained with age-appropriate Wechsler intelligence scales.
b Hollingshead’s (78) Four Factor Index of Social Status (absolute range, 8–66).
c Other included the following family constellations: single parent, separated, divorced, living with relatives, or in the care of a child protection agency.
d Interval denotes the time between childhood assessment and follow-up assessment.
e Full Scale IQ was estimated using four subtests: Vocabulary, Comprehension, Block Design, and Object Assembly.
f An IQ score was available only for participants who completed the face-to-face assessment.
g Absolute range, 0.00–1.00. Higher score indicates a greater propensity to give socially desirable responses. Age at follow-up, IQ at follow-up, social class, and parent’s marital status

were co-varied.



group. Each coefficient, B, represents the change in the log odds                                However, social class did not predict outcome when the two
for Group for a 1-unit increase in the corresponding predictor,                                  desister groups were compared.
controlling for all other predictors in the model. The next column                                  Table 3 also shows the variables of age, IQ, and social
presents the standard error (SE) for each B. The Wald statistic                                  desirability scores at follow-up as a function of group. One-way
was the quantity used to determine the significance level of each                                ANOVAs revealed that both age and IQ differed significantly
predictor variable. The quantity, eB , is the multiplicative change                              among the three groups (ps < 0.01), but social desirability scores
in the odds of being classified as a biphilic/androphilic persister                              did not. Duncan’s multiple range test for unequal Ns showed
(Model 1) or a gynephilic desister (Model 2) for a 1-unit increase                               that the gynephilic desisters were, on average, younger than both
in the corresponding predictor, and thus 100 × (eB – 1) represents                               the biphilic/androphilic persisters and the biphilic/androphilic
the percentage change in the odds ratio for a 1-unit increase in                                 desisters (both ps < 0.05), who did not differ significantly from
that predictor (115).                                                                            each other. Regarding IQ at follow-up, the results were similar to
    It can be seen from Table 4 that only social class had a                                     those for IQ in childhood. The biphilic/androphilic desisters had,
significant contribution to the prediction of group outcome at                                   on average, a higher IQ than the biphilic/androphilic persisters
follow-up (see also Figure 1). The biphilic/androphilic persisters                               (p < 0.05) but did not differ significantly from the gynephilic
had a 13% increase in odds of coming from a lower social                                         desisters. There was no significant difference in IQ between the
class background compared to the biphilic/androphilic desisters.                                 biphilic/androphilic persisters and the gynephilic desisters.




Frontiers in Psychiatry | www.frontiersin.org                                               10                                               March 2021 | Volume 12 | Article 632784
                  Case 4:21-cv-00450-JM Document 45-15 Filed 07/09/21 Page 11 of 18
Singh et al.                                                                                                                                                  Gender Dysphoria



                                                                                            six variables (each expressed as z-scores).17 A higher composite
                                                                                            z-score indicates more cross-gender behavior at the assessment
                                                                                            in childhood.
                                                                                                To evaluate the influence of childhood sex-typed behavior
                                                                                            and demographic variables on group outcome at follow-up,
                                                                                            a multinomial logistic regression was performed using the
                                                                                            composite score and the demographic variables on which the
                                                                                            groups differed–age at assessment, IQ, and social class–as
                                                                                            predictor variables. It can be seen from Table 5 that both social
                                                                                            class and the composite score of childhood sex-typed behavior
                                                                                            were significant predictors of group outcome at follow-up in the
                                                                                            first model, which compared the biphilic/androphilic persisters
                                                                                            to the biphilic/androphilic desisters.
                                                                                                The biphilic/androphilic persisters had a 274% increase
                                                                                            in odds of having a higher composite score (i.e., more
                                                                                            childhood cross-gender behavior) and an 11% reduction in the
                                                                                            odds of coming from a higher social class compared to the
                                                                                            biphilic/androphilic desisters. Age at childhood assessment and
 FIGURE 1 | Distribution of social class for the outcome groups at follow-up. 1             IQ did not have a significant effect on group outcome (both ps
 = Biphilic/androphilic persisters (n = 16; M = 23.76, SD = 10.22). 2 =                     > 0.05). In the second model, which compared the gynephilic
 Biphilic/androphilic desisters (n = 66; M = 44.97, SD = 13.64). 3 = Gynephilic             desisters to the biphilic/androphilic desisters, the only significant
 desisters (n = 42; M = 39.44, SD = 15.91).
                                                                                            predictor of group outcome was the composite measures of sex-
                                                                                            typed behavior. The biphilic/androphilic desisters had a 48%
                                                                                            increase in odds of having a higher composite score compared
                                                                                            to the gynephilic desisters.
Childhood Sex-Typed Behavior as a Function of
Gender Identity and Sexual Orientation at Follow-Up
Supplementary Table 2 shows the means or percentage scores
                                                                                            DISCUSSION
(for dichotomous measures) of the nine sex-typed measures                                   Methodological Issues
obtained at the assessment in childhood as a function of the                                We were not able to recruit into the study all eligible patients;
three outcome groups. ANCOVAs (with age at assessment, IQ,                                  however, our analyses which compared the participants vs. the
social class, and marital status covaried) or chi-square were                               non-participants did not show any substantive or pervasive
used to examine whether the groups differed on any of these                                 differences with regard to the baseline assessment characteristics,
variables.15 There was a significant difference between the groups                          suggesting that the internal validity of the sample was not grossly
on four child-report measures (first drawn person on the Draw-                              compromised (111). The majority of follow-up participants were
a-Person, free play, Gender Identity Interview, and cross-sex peer                          recruited for research purposes; however, a minority entered
preference on the Playmate and Play Style Preferences Structured                            the study after having been seen in adolescence for some
Interview, and one parent-report measure (Gender Identity                                   clinical issue. There was some evidence that the patients who
Questionnaire for Children). A statistical summary of these                                 were enrolled in the study after recontacting the clinic were,
individual measures can be found in the Supplementary Text                                  on average, more extreme in their gender-variant behavior in
and the data are shown in Supplementary Table 2.                                            childhood; however, the percentage who were threshold for the
   The childhood sex-typed behavior measures on which the                                   GID diagnosis in childhood did not differ significantly between
groups differed were all significantly correlated (rs ranged from                           the two subgroups. Although the percentage of persisters was
|0.30–0.76|) [reported in (77), Table 15].16 From these six                                 higher in the subgroup that had recontacted the clinic than the
measures (first drawn person on the Draw-a-Person, free play,                               subgroup recruited for research purposes only (22% vs. 9%), the
Gender Identity Interview, cross-sex peer preference on the                                 difference was also not statistically significant. If anything, the
Playmate and Play Style Preferences Structured Interview, cross-                            direction of the difference would suggest that the overall rate of
sex toy preference on the Playmate and Play Style Preferences                               persistence may have been slightly overestimated had we relied
Structured Interview, and the Gender Identity Questionnaire for                             entirely on a “research-only” follow-up sample.
Children), a composite score of childhood sex-typed behavior                                   Another methodological issue is that we relied on different
was derived for each participant by taking the average of the                               metrics to assess gender identity and gender dysphoria at follow-
                                                                                            up. For example, we replaced the GDIQ with the GIDYQ-AA
                                                                                            as we viewed the latter as a better measure; in some instances,
15 The ANCOVA model was       adjusted to accommodate a categorical covariate.
16 Although   the groups did not differ significantly on cross-sex toy preference on        17 For some participants, data were not available on all six measures. In these cases,

the PPPSI, this measure is included here because there was a trend in the direction         the composite score was the average of the number of variables for which there
of a significant group difference.                                                          were data.



Frontiers in Psychiatry | www.frontiersin.org                                          11                                              March 2021 | Volume 12 | Article 632784
                    Case 4:21-cv-00450-JM Document 45-15 Filed 07/09/21 Page 12 of 18
Singh et al.                                                                                                                                                          Gender Dysphoria



TABLE 4 | Multinomial logistic regression of group outcome at follow-up.

Predictor                                         Biphilic/Androphilic persisters                                                            Gynephilic desisters

                                 B              SE             Wald               p                  eB                 B              SE            Wald               p             eB

Age at assessment               0.11            0.14           0.62             0.433               1.12             −0.02            0.09            0.03           0.856           0.98
IQ                              0.02            0.03           0.85             0.358               1.02             −0.02            0.02            1.91           0.167           0.98
Social class                   −0.14            0.04           13.66           <0.001               0.87             −0.01            0.02            0.13           0.716           0.99
Marital status                  0.76            0.80           0.88             0.349               0.47             −0.43            0.52            0.70           0.402           1.54

Reference group is the Biphilic/Androphilic Desisters. This group was chosen as the reference because it had the largest group size.



TABLE 5 | Multinomial logistic regression predicting group outcome at follow-up.

Predictor                      Biphilic/Androphilic persisters                                                        Gynephilic desisters
                                                                                                          B
                                 B               SE            Wald                p                  e                  B              SE            Wald              p             eB

Age at assessment               0.26            0.16            2.90             0.09                1.30             −0.14            0.11            1.55           0.21           0.87
IQ                              0.02            0.03            0.58             0.45                1.02             −0.03            0.01            2.77           0.10           0.97
Social class                   −0.12            0.03           12.28           <0.001                0.89             −0.01            0.01            0.51           0.47           0.99
Composite z-score               1.32            0.55            5.82             0.02                3.74             −0.66            0.31            4.38           0.04           0.52

Reference group is the Biphilic/Androphilic Desisters. This group was chosen as the reference because it had the largest group size. A preliminary analysis with marital status included
as a predictor variable showed that it did not have a significant effect and was, therefore, excluded in the final regression model. As suggested by Reviewer 3, per Benjamin et al. (116),
for the “discovery of new effects,” p-values between 0.05 and 0.005 should be viewed as “suggestive” (i.e., informative, but cautiously interpreted), and p-values < 0.005 as “significant”
(i.e., stronger evidence for the implausibility of a difference merely by chance).

we relied solely on interview data or information available in                                   population; (3) we identified some predictors (from childhood)
the patient’s medical chart. However, we did not detect any                                      of long-term outcome when contrasting the persisters with a
substantive difference in the percentage of persisters across these                              biphilic/androphilic sexual orientation with the desisters with a
different sources of information and thus do not believe that such                               biphilic/androphilic sexual orientation and when contrasting the
method variance challenges the validity of the findings.                                         desisters with a biphilic/androphilic sexual orientation and the
   Although a minority of participants were seen on more than                                    desisters with a gynephilic sexual orientation.
one occasion for follow-up, the majority were not. Thus, our                                        The 12% persistence rate was somewhat lower than the overall
results and interpretation of the follow-up data are largely limited                             persistence rate of 17.4% from the prior follow-up studies of boys
to one “moment in time,” at a mean age of 20.58 years. It                                        combined. When compared to the three most methodologically
would, of course, be of value to have additional follow-up of                                    sound follow-up studies, the persistence rate was higher than
the patients as they move further into adulthood in order to                                     the 2.2% rate found by Green (47), but lower than the 20.3%
assess the stability (or lack thereof) of the data with regard                                   rate found by Wallien and Cohen-Kettenis (52) and the 29.1%
to both gender identity and sexual orientation. In our own                                       rate found by Steensma et al. (51). There is one methodological
clinical experience, for example, we have observed that some of                                  caveat regarding the Steensma et al. study that is worth noting. In
the patients seen during adolescence “fluctuated” between self-                                  their study, the mean interval between assessment and follow-
identifying as transgender and self-identifying as gay. Others                                   up was relatively short (7.21 years). The patients were eligible
have noted that a small number of apparent or presumed desisters                                 for follow-up if they were at least 15 years of age. Given the
during adolescence subsequently identified as transgender when                                   relatively short interval between the assessment in childhood and
seen at a later point in time (117).                                                             the follow-up assessment in adolescence, this meant that patients
                                                                                                 who had been assessed at younger ages in childhood would not
Summary of Key Findings                                                                          have been old enough to participate in the follow-up assessment.
The present study provided follow-up data with regard to                                         Given that Steensma et al. found that (older) age at the time
gender identity and sexual orientation in boys referred clinically                               of the assessment in childhood was a significant predictor of
for gender dysphoria. There were three key findings: (1) the                                     persistence, it is conceivable that their persistence rate was an
persistence of gender dysphoria was relatively low (at 12%),                                     overestimate. Nonetheless, in the broadest sense, our data were
but obviously higher than what one would expect from base                                        quite consistent with the general finding from the prior follow-up
rates in the general population; (2) the percentage who had a                                    studies that desistance from gender dysphoria is by far the more
biphilic/androphilic sexual orientation was very high (in fantasy:                               common outcome.
65.6% after excluding those who did not report any sexual                                           In our study, we did not find that persistence was more
fantasies; in behavior: 63.7% after excluding those who did not                                  common among boys who were threshold for the diagnosis
have any interpersonal sexual experiences), markedly higher                                      of GID when compared to the boys who were subthreshold
than what one would expect from base rates in the general                                        (13.6% vs. 9.8%) although the pattern was in the same direction


Frontiers in Psychiatry | www.frontiersin.org                                               12                                                March 2021 | Volume 12 | Article 632784
                  Case 4:21-cv-00450-JM Document 45-15 Filed 07/09/21 Page 13 of 18
Singh et al.                                                                                                                                      Gender Dysphoria



as that found by Wallien and Cohen-Kettenis (52) and Steensma                   acceptable. Future studies would need to systematically examine
et al. (51). We would, therefore, argue that the threshold-                     whether boys with persistent GID first attempt to live as gay men
subthreshold distinction should not be abandoned in future                      before transitioning to the female gender role and whether or
follow-up studies although such studies might profit from                       not this temporal sequence, when it occurs, is related to social
using a symptom count of DSM indicators in addition to                          class background.
the dichotomous coding of the diagnosis as threshold vs.                           In the present study, it could be hypothesized that the
subthreshold. Consistent with both Wallien and Cohen-Kettenis                   parents of persisters held less favorable views of androphilia
and Steensma et al., our composite measure of sex-typed behavior                (homosexuality) compared to the desisters and thus predisposed
in childhood was a significant predictor of outcome in that the                 to persistence in order to “normalize” one’s sexual orientation.
patients classified as persisters with a biphilic/androphilic sexual            However, this is simply a conjecture as parental attitudes
orientation had more severe gender-variant behavior than the                    toward homosexuality were not measured in the study sample.
patients classified as desisters with a biphilic/androphilic sexual             Indeed, none of the follow-up studies to date on boys with
orientation; in addition, desisters with a biphilic/androphilic                 gender dysphoria have specifically examined attitudes toward
sexual orientation had more gender-variant behavior than the                    homosexuality as a predictor of outcome.
desisters with a gynephilic sexual orientation. Thus, dimensional                  Social class could also be a proxy for other explanatory factors.
measurement of gender identity and gender role behaviors                        For example, in the present study, a lower social class background
from childhood provides added nuance in characterizing longer                   was significantly correlated with age at assessment in childhood (r
term trajectories with regard to both gender identity and                       = 0.44) and families where there had been a separation/divorce,
sexual orientation.                                                             etc. (r = 0.58). If one wanted to make the case that a later
    With regard to sexual orientation at follow-up, the percentage              age at assessment might be associated with persistence (for a
of patients with a biphilic/androphilic sexual orientation in either            variety of reasons), perhaps social class is associated with a
fantasy or behavior was reasonably similar to those reported                    “delay” in seeking out an assessment and possible treatment
on in the prior follow-up studies which included standardized                   (e.g., family stress, various other mental health challenges in
assessment measures (47, 51, 52). This finding also converges                   the child and/or the family, etc.). In one study comparing the
with three representative, general population prospective studies               demographic characteristics of children vs. adolescents clinic-
(118–120) and many retrospective studies (43) which document a                  referred for gender dysphoria, it was found that the adolescents
significant association between patterns of gender-typed behavior               were more likely than the children to come from a lower social
in childhood and later sexual orientation.                                      class background and from families in which there had been a
    The multinomial logistic regression analysis (Table 4) also                 separation/divorce, etc. (123).
showed a trend for the persisters with a biphilic/androphilic
sexual orientation to be older at the time of the assessment in                 Clinical Implications
childhood compared to the desisters with a biphilic/androphilic                 What clinical implications might be drawn from our data on
sexual orientation; however, when the composite measure of sex-                 the persistence and desistence rates of gender dysphoria in
typed behavior in childhood was added to the equation (Table 5),                children? First, it should be recognized that the boys in the
age at assessment in childhood no longer showed such a trend                    current study were seen during a period of time when treatment
[cf. Steensma et al. (51)]. In our smaller study of girls with GID              recommendations, if such were made, often aimed to reduce
(46), the persisters were, on average, 2.5 years older than the                 the gender dysphoria between the child’s felt gender identity
desisters at the time of the assessment in childhood (11.08 vs.                 and biological sex. If one peruses the treatment literature, such
8.59 years) although the difference was not significant. It is our              recommendations were carried out using many therapeutic
view that age at the time of a childhood assessment in relation                 modalities: psychotherapy or psychoanalysis, behavior therapy,
to long-term outcome should continue to be examined in future                   group therapy, parent-counseling, and interventions in the
follow-up studies.                                                              naturalistic environment, such as encouragement of same-sex
    Social class was a significant predictor of outcome: the                    peer relations [see, e.g., (124–126); for reviews, see (127, 128)].18
persisters with a biphilic/androphilic sexual orientation were
                                                                                18 This “broad stroke” summary of therapeutic goals is not meant to minimize the
from a lower social class background compared to the desisters
                                                                                complexity of ethical issues regarding how treatment has been conceptualized over
with a biphilic/androphilic sexual orientation (even after
                                                                                the years [see, e.g., (129–133)]. In the early years, treatment recommendations
controlling for the other demographic variables). Why might this                included other goals: for example, Bakwin (44) wrote that “Suggestions for
be the case? Because we had not made formal a priori predictions                management. . . [were]. . . designed to encourage gender appropriate behavior and
of outcome regarding any of our demographic variables, it is, of                to prevent homosexuality” [p. 620, emphasis added; see also (134)]. Rekers (135)
course, important to see whether or not it will be replicated in                was subsequently quite transparent regarding the influence of his own religious
                                                                                beliefs in formulating treatment goals, sometimes congruent with parents’ religious
new follow-up studies. At present, our interpretation of the social
                                                                                beliefs (see p. 131). Prayer appears to have guided Rekers’ selection of behavior
class effect reflects on its relationship to other literatures.                 therapy as a treatment modality for the treatment of his patients with childhood
    One possibility pertains to the notion that acceptance of a                 GID (p. 131). Money and Russo (50) wondered what the course of psychosexual
gay or homosexual sexual identity is less in “working class”                    differentiation might be if “a group of boys with discordance of gender identity/role
subculture (121). If this is, in fact, the case, it has been argued that        [were] transferred from the home of origin to, say, a children’s recovery center
                                                                                or foster home. . . as happens in the case of child-abuse dwarfism. . . ” (p. 40).
transitioning from male to female—the so-called “homophobic”                    In our own clinic, although some parents might have desired or requested that
hypothesis with regard to gender dysphoria in adults (122)–                     treatment be designed in order to prevent homosexuality, this was a goal that we
would allow an androphilic sexual orientation to be more                        never endorsed [see (136), pp. 391–393]. Over the years, many secular-minded


Frontiers in Psychiatry | www.frontiersin.org                              13                                             March 2021 | Volume 12 | Article 632784
                  Case 4:21-cv-00450-JM Document 45-15 Filed 07/09/21 Page 14 of 18
Singh et al.                                                                                                                                       Gender Dysphoria



In our own sample, the kinds of treatments that the boys received,                           with the longer-term findings reported on by Wallien and Cohen-
if any, were quite variable but it is beyond the scope of this                               Kettenis (52), Steensma et al. (51), and the present study.
article to describe them in general [however, for examples, see                                 To date, however, there are no long-term follow-up studies
(136, 140, 141)]. It can, however, be said with certainty that                               of clinic-referred samples of children who had all socially
the vast majority of boys were seen during a particular period                               transitioned prior to puberty. Future follow-up studies should
of time when the therapeutic approach of recommending or                                     be able to capture a much larger subgroup of such children
supporting a gender social transition prior to puberty was not                               and compared to those who have not with regard to long-term
made. Indeed, in the current study, there was only one patient                               outcome with regard to persistence and desistance [e.g., (154)].
who had socially transitioned prior to puberty (at the suggestion                            The persistence-desistance rates found in this study and the ones
and support of the professionals involved in this individual’s                               preceding it can be used as a comparative benchmark for samples
care) and this particular patient was one of the persisters with a                           in which a social transition took place prior to puberty.
biphilic/androphilic sexual orientation. Second, it should also be
recognized that, for the boys seen in the current study, none who                            DATA AVAILABILITY STATEMENT
were in late childhood and had (likely) entered puberty (Tanner
Stage 2) had received puberty-blocking hormone treatment                                     The raw data supporting the conclusions of this article will be
(GnRH analogs) to suppress somatic masculinization (142, 143)                                made available by the authors, without undue reservation.
until sometime during adolescence.
    In contrast, in recent years, it has become more common                                  ETHICS STATEMENT
for some clinicians to recommend a gender social transition
prior to puberty [e.g., (69, 144–147); for discussion, see (148–                             The research protocol was reviewed and approved by Clarke
150)]. It has also become more common for parents to                                         Institute of Psychiatry (subsequently the Centre for Addiction
have already implemented a gender social transition on their                                 and Mental Health) and the University of Toronto. All
own, without any formal input from a health professional                                     participants who completed the face-to-face assessment gave
(151). As argued by Zucker (64, 152), this is a very                                         written informed consent.
different type of psychosocial treatment designed to reduce
gender dysphoria when compared to the other kinds of                                         AUTHOR CONTRIBUTIONS
treatments noted above that have been recommended over
the years.                                                                                   DS contributed to the conceptualization, data collection, data
    The study by Steensma et al. (51), which found the highest                               analysis, interpretation, and writing of the paper. SB contributed
rate of persistence, included some patients who had made a                                   to the conceptualization and interpretation of the study. KZ
partial or complete gender social transition prior to puberty                                contributed to the conceptualization, data collection, data
and this variable proved to be a unique predictor of persistence                             analysis, interpretation, and writing of the paper. All authors
(see the Introduction). Rae et al. (153) recruited from a variety                            contributed to the article and approved the submitted version.
of community groups a sample of 85 markedly gender non-
conforming children (Mean age, 7.5 years), none of whom had                                  FUNDING
socially transitioned at a baseline assessment. At the time of
follow-up, at a mean of 2.1 years later, 36 (42.3%) had socially                             DS was supported by an Ontario Graduate Scholarship (2008–
transitioned and 49 (57.6%) had not. Using a composite of                                    2009, 2009–2010, 2010–2011) and the Social Sciences Humanities
various metrics of gender identity and gender role behaviors, Rae                            Research Council (2010–2011). Funding for this study was
et al. found that those who subsequently socially transitioned had                           provided, in part, by the Laidlaw Foundation and internal
more extreme gender-variant behavior at baseline than those who                              research funds from the Clarke Institute of Psychiatry.
had not. Thus, this short-term follow-up study was consistent
                                                                                             ACKNOWLEDGMENTS
                                                                                             This article is based on DS’s doctoral dissertation at the
clinicians–although clearly opposed to any type of preventive efforts with regard            University of Toronto. Preliminary versions of this article were
to sexual orientation–argued in favor of reducing gender dysphoria vis-à-vis
                                                                                             presented at the 1989 meeting of the Society for Research in
natal sex, if that was feasible. Meyer-Bahlburg (125), for example, wrote: “. . . we
cannot rule out the possibility that early successful treatment of childhood GID             Child and Adolescent Psychopathology, Miami Beach, Florida
will diminish the role of a continuation of GID into adulthood. If so, successful            and the 2010 Gender Development Research Conference, San
treatment would also reduce the need for the long and difficult process of sex               Francisco, California.
reassignment which includes hormonal and surgical procedures with substantial
medical risks and complications” (p. 362). Along similar lines, Cohen-Kettenis and
Pfäfflin (33) remarked: “Relatively little dispute exists regarding the prevention of        SUPPLEMENTARY MATERIAL
transsexualism, though evidence about the effectiveness of treatment in preventing
adult transsexualism is also virtually nonexistent” (p. 120). In more recent years,
                                                                                             The Supplementary Material for this article can be found
what the best-practice should be for the treatment of gender dysphoria in children
has been widely discussed and debated, which highlight the various limitations of            online at: https://www.frontiersin.org/articles/10.3389/fpsyt.
treatment effectiveness studies (137–139).                                                   2021.632784/full#supplementary-material


Frontiers in Psychiatry | www.frontiersin.org                                           14                                    March 2021 | Volume 12 | Article 632784
                  Case 4:21-cv-00450-JM Document 45-15 Filed 07/09/21 Page 15 of 18
Singh et al.                                                                                                                                            Gender Dysphoria



REFERENCES                                                                                24. Friend MR, Schiddel L, Klein B, Dunaeff D. Observations on the
                                                                                              development of transvestitism in boys. Am J Orthopsychiatry. (1954) 24:563–
  1. Lewis M. Self-knowledge: a Social cognitive perspective on gender identity               75. doi: 10.1111/j.1939-0025.1954.tb06128.x
     and sex-role development. In: Lamb ME, Sherrod LR, editors. Infant Social            25. Green R, Money J. Incongruous gender role: nongenital manifestations in
     Cognition: Empirical and Theoretical Considerations. Hillsdale, NJ: Lawrence             prepubertal boys. J Nerv Ment Dis. (1960) 131:160–8. doi: 10.1097/000050
     Erlbaum Associates (1981). p. 395–414.                                                   53-196008000-00009
  2. Maccoby EE. Gender as a social category. Dev Psychol. (1988) 24:755–65.              26. Stoller RJ. Male childhood transsexualism. J Am Acad Child Psychiatry.
     doi: 10.1037/0012-1649.24.6.755                                                          (1968) 7:193–209. doi: 10.1016/S0002-7138(09)62167-1
  3. Ruble DN, Martin CL, Berenbaum SA. Gender development. In: Damon                     27. Zuger B. Effeminate behavior present in boys from early childhood I. The
     W, Lerner RM, Eisenberg M, editors. Handbook of Child Psychology: Vol.                   clinical syndrome and follow-up studies. J Pediatr. (1966) 69:1098–107.
     3. Social, Emotional, and Personality Development, 6th ed. New York, NY:                 doi: 10.1016/S0022-3476(66)80301-3
     Wiley (2006). p. 858–932.                                                            28. Stoller RJ. Sex and Gender (Vol. I). The Development of Masculinity and
  4. Stoller RJ. The sense of maleness. Psychoanal Q. (1965) 34:207–18.                       Femininity. New York, NY: Jason Aronson (1968).
     doi: 10.1080/21674086.1965.11926345                                                  29. Green R. Sexual Identity Conflict in Children and Adults. New York, NY:
  5. Stoller RJ. The sense of femaleness. Psychoanal Q. (1968) 37:42–55.                      Basic Books (1974).
     doi: 10.1080/21674086.1968.11926450                                                  30. American Psychiatric Association. Diagnostic and Statistical Manual
  6. Zucker KJ, VanderLaan DP. The self in gender dysphoria: a developmental                  of Mental Disorders, 3rd ed. Washington, DC: American Psychiatric
     perspective. In: Kyrios M, Moulding R, Doron G, Bhar SS, Nedeljkovic M,                  Association (1980).
     Mikulincer M, editors. The Self in Understanding and Treating Psychological          31. American Psychiatric Association. Diagnostic and Statistical Manual of
     Disorders. Cambridge: Cambridge University Press (2016). p. 222–32.                      Mental Disorders, 5th ed. Arlington, VA: American Psychiatric Press (2013).
     doi: 10.1017/CBO9781139941297.023                                                    32. Coates S. Ontogenesis of boyhood gender identity disorder. J Am Acad
  7. Turner KL, Brown CS. The centrality of gender and ethnic                                 Psychoanal. (1990) 18:414–38. doi: 10.1521/jaap.1.1990.18.3.414
     identities across individuals and contexts. Soc Dev. (2007) 16:701–19.               33. Cohen-Kettenis PT, Pfäfflin F. Transgenderism and Intersexuality in
     doi: 10.1111/j.1467-9507.2007.00403.x                                                    Childhood and Adolescence: Making Choices. Thousand Oaks, CA:
  8. Matei A. Raising a Theybie: The Parent Who Wants Their Child to                          Sage (2003).
     Grow Up Gender-Free. The Guardian (2020). Retrieved from: https://www.               34. de Vries ALC, Kreukels BPC, Steensma TD, McGuire JK. Gender identity
     theguardian.com/lifeandstyle/2020/jul/08/parent-raising-gender-free-child                development: a biopsychosocial perspectives. In: Kreukels BPC, Steensma
  9. Myers K. Raising Them: Our Adventure in Gender Creative Parenting. New                   TD, de Vries ALC, editors. Gender Dysphoria and Disorders of Sex
     York, NY: TOPPLE Books/Little A (2020).                                                  Development: Progress in Care and Knowledge. New York, NY: Springer
 10. Witterick K. Dancing in the eye of the storm: the gift of gender diversity to            (2014). p. 53–80. doi: 10.1007/978-1-4614-7441-8_3
     our family. In: Green FG, Friedman M, editors. Chasing Rainbows: Exploring           35. Spivey LA, Edwards-Leeper L. Future directions in affirmative psychological
     Gender Fluid Parenting Practices. Bradford, ON: Demeter Press (2013).                    interventions with transgender children and adolescents. J Clin Child Adolesc
     p. 21–42.                                                                                Psychol. (2019) 48:343–56. doi: 10.1080/15374416.2018.1534207
 11. Kleeman JA. The establishment of core gender identity in normal girls. I (a)         36. Turban JL, Ehrensaft D. Gender identity in youth: treatment paradigms and
     Introduction; (b) Development of the ego capacity to differentiate. Archiv               controversies. J Child Psychol Psychiatry. (2018) 59:1228–43. doi: 10.1111/
     Sexual Behav. (1971) 1:103–16. doi: 10.1007/BF01541055                                   jcpp.12833
 12. Martin CL, Ruble DN, Szkrybalo J. Cognitive theories of early gender                 37. Zucker KJ. Gender identity disorder in children and adolescents. Annu Rev
     development. Psychol Bull. (2002) 128:903–33. doi: 10.1037/0033-2909.128.                Clin Psychol. (2005) 1:467–92. doi: 10.1146/annurev.clinpsy.1.102803.144050
     6.903                                                                                38. Zucker KJ. Gender dysphoria. In: Lewis M, Rudolph KD, editors. Handbook
 13. Paluszny M, Beit-Hallahmi B, Catford JC, Cooley RE, Dull CY, Guiora                      of Developmental Psychopathology, 3rd ed. New York, NY: Springer (2014).
     AZ. Gender identity and its measurement in children. Compreh Psychiatry.                 p. 683–702. doi: 10.1007/978-1-4614-9608-3_35
     (1973) 14:281–90. doi: 10.1016/S0010-440X(73)80022-7                                 39. Zucker KJ, Bradley SJ. Gender Identity Disorder and Psychosexual Problems
 14. Slaby RG, Frey KS. Development of gender constancy and selective attention               in Children and Adolescents. New York, NY: Guilford Press (1995).
     to same-sex models. Child Dev. (1975) 46:849–56. doi: 10.2307/1128389                40. Green R. The behaviorally feminine male child: pretranssexual?
 15. Kohlberg L. A cognitive-developmental analysis of children’s sex-role                    Pretransvestic? Prehomosexual? Preheterosexual? In: Friedman RC,
     concepts and attitudes. In: Maccoby EE, editor. The Development of Sex                   Richart RM, Vande Wiele RL, editors. Sex Differences in Behavior. New York,
     Differences. Stanford, CA: Stanford University Press (1966). p. 82–173.                  NY: John Wiley & Sons (1974). p. 301–14.
 16. Zucker KJ, Bradley SJ, Kuskis M, Pecore K, Birkenfeld-Adams A, Doering               41. Bell AP, Weinberg MS, Hammersmith SK. Sexual Preference: Its Development
     RW, et al. Gender constancy judgments in children with gender identity                   in Men and Women. Bloomington: Indiana University Press (1981).
     disorder: evidence for a developmental lag. Archiv Sexual Behav. (1999)              42. Whitam F. Childhood indicators of male homosexuality. Archiv Sexual
     28:475–502. doi: 10.1023/A:1018713115866                                                 Behav. (1977) 6:89–96. doi: 10.1007/BF01541701
 17. Fagot BI, Leinbach MD, Hagan R. Gender labelling and adoption of sex-typed           43. Bailey JM, Zucker KJ. Childhood sex-typed behavior and sexual orientation:
     behaviors. Dev Psychol. (1986) 22:440–3. doi: 10.1037/0012-1649.22.4.440                 a conceptual analysis and quantitative review. Dev Psychol. (1995) 31:43–55.
 18. Zucker KJ. Measurement of psychosexual differentiation. Archiv Sexual                    doi: 10.1037/0012-1649.31.1.43
     Behav. (2005) 34:375–88. doi: 10.1007/s10508-005-4336-7                              44. Bakwin H. Deviant gender-role behavior in children: relation to
 19. Hines M. Brain Gender. Oxford: Oxford University Press (2004).                           homosexuality. Pediatrics. (1968) 41:620–9.
 20. Owen Blakemore JE, Berenbaum SA, Liben LS. Gender Development. New                   45. Davenport CW. A follow-up study of 10 feminine boys. Archiv Sexual Behav.
     York, NY: Taylor & Francis Group (2009).                                                 (1986) 15:511–7. doi: 10.1007/BF01542316
 21. Weisgram ES, Dinella LM, editors. Gender Typing of Children’s Toys: How              46. Drummond KD, Bradley SJ, Peterson-Badali M, Zucker KJ. A follow-up
     Early Play Experiences Impact Development. Washington, DC: American                      study of girls with gender identity disorder. Dev Psychol. (2008) 44:34–45.
     Psychological Association (2018).                                                        doi: 10.1037/0012-1649.44.1.34
 22. Lippa RA. Gender-related traits in gay men, lesbian women, and                       47. Green R. The “Sissy Boy Syndrome” and the Development of Homosexuality.
     heterosexual men and women: the virtual identity of homosexual-                          New Haven, CT: Yale University Press (1987).
     heterosexual diagnosticity and gender diagnosticity. J Pers. (2000) 68:899–          48. Kosky RJ. Gender-disordered children: does inpatient treatment help? Med J
     926. doi: 10.1111/1467-6494.00120                                                        Aust. (1987) 146:565–9. doi: 10.5694/j.1326-5377.1987.tb120415.x
 23. Bakwin H. Transvestism in children. J Pediatr. (1960) 56:294–8. doi: 10.1016/        49. Lebovitz PS. Feminine behavior in boys: aspects of its outcome. Am J
     S0022-3476(60)80128-X                                                                    Psychiatry. (1972) 128:1283–9. doi: 10.1176/ajp.128.10.1283




Frontiers in Psychiatry | www.frontiersin.org                                        15                                          March 2021 | Volume 12 | Article 632784
                  Case 4:21-cv-00450-JM Document 45-15 Filed 07/09/21 Page 16 of 18
Singh et al.                                                                                                                                               Gender Dysphoria



 50. Money J, Russo AJ. Homosexual outcome of discordant gender identity/role             70. Olson KR. Prepubescent transgender children: what we do and do
     in childhood: longitudinal follow-up. J Pediatr Psychol. (1979) 4:29–41.                 not know. J Am Acad Child Adolesc Psychiatry. (2016) 55:155–6.
     doi: 10.1093/jpepsy/4.1.29                                                               doi: 10.1016/j.jaac.2015.11.015
 51. Steensma TD, McGuire JK, Kreukels BPC, Beekman AJ, Cohen-Kettenis                    71. Soares C, editor. The Oxford Dictionary of Current English, 3rd ed. Oxford:
     PT. Factors associated with desistence and persistence of childhood gender               Oxford University Press (2001).
     dysphoria: A quantitative follow-up study. J Am Acad Child Adolesc                   72. Blanchard R, Zucker KJ, Cavacas A, Allin S, Bradley SJ, Schachter DC.
     Psychiatry. (2013) 52:582–90. doi: 10.1016/j.jaac.2013.03.016                            Fraternal birth order and birth weight in probably prehomosexual feminine
 52. Wallien MSC, Cohen-Kettenis PT. Psychosexual outcome of gender                           boys. Horm Behav. (2002) 41:321–7. doi: 10.1006/hbeh.2002.1765
     dysphoric children. J Am Acad Child Adolesc Psychiatry. (2008) 47:1413–23.           73. Bouman WP, Suess Schwend A, Motmans J, Smily A, Safer JD, Deutsch
     doi: 10.1097/CHI.0b013e31818956b9                                                        MB, et al. Language and trans health. Int J Transgen. (2017) 18:1–6.
 53. Zuger B. Effeminate behavior present in boys from childhood: ten                         doi: 10.1080/15532739.2016.1262127
     additional years of follow-up. Compreh Psychiatry. (1978) 19:363–9.                  74. Intons-Peterson MJ, Reddel M. What do people ask about a neonate? Dev
     doi: 10.1016/0010-440X(78)90019-6                                                        Psychol. (1984) 20:358–9. doi: 10.1037/0012-1649.20.3.358
 54. August GJ, Realmuto GM, Joyce T, Hektner JM. Persistence and desistance              75. Bradley SJ, Steiner BW, Zucker K, Doering RW, Sullivan J, Finegan
     of oppositional defiant disorder in a community sample of children                       JK, et al. Gender identity problems of children and adolescents: the
     with ADHD. J Am Acad Child Adolesc Psychiatry. (1999) 38:1262–70.                        establishment of a special clinic. Can Psychiatr Assoc J. (1978) 23:175–83.
     doi: 10.1097/00004583-199910000-00015                                                    doi: 10.1177/070674377802300309
 55. Zucker KJ. Persistence and desistance of gender identity disorder in children        76. Zucker KJ. Comment on “Serving Transgender Youth: Challenges,
     [Discussant]. In: Paper Presented at the Meeting of the Harry Benjamin                   Dilemmas, and Clinical Examples” by Tishelman et al. (2015). Prof Psychol
     International Gender Dysphoria Association, Gent, Belgium (2003).                        Res Pract. (2015) 46:306. doi: 10.1037/pro0000030
 56. Cantor JM. Transgender and gender diverse children and adolescents:                  77. Singh D. A follow-up study of boys with gender identity disorder (Unpublished
     fact-checking of AAP policy. J Sex Marit Ther. (2020) 46:307–13.                         doctoral dissertation), University of Toronto, Toronto, ON, Canada (2012).
     doi: 10.1080/0092623X.2019.1698481                                                   78. Hollingshead AB. Four Factor Index of Social Status. Unpublished
 57. Ristori J, Steensma TD. Gender dysphoria in childhood. Int Rev Psychiatry.               manuscript. New Haven, CT: Department of Sociology, Yale University
     (2016) 28:13–20. doi: 10.3109/09540261.2015.1115754                                      (1975).
 58. Zuger B. Early effeminate behavior in boys: outcome and significance for             79. Achenbach TM. Manual for the Child Behavior Checklist/4-18 and
     homosexuality. J Nerv Ment Dis. (1984) 172:90–7. doi: 10.1097/00005053-                  1991 Profile. Burlington, VT: University of Vermont Department of
     198402000-00005                                                                          Psychiatry (1991).
 59. Nakamura H. Follow-up study of children and adolescents with gender identity         80. Zucker KJ, Finegan JK, Doering RW, Bradley SJ. Human figure drawings
     development issues who attended the specialist Gender Identity Development               of gender-problem children: a comparison to siblings, psychiatric,
     Unit (GIDU) and who are now 18 or older (Unpublished dissertation),                      and normal controls. J Abnorm Child Psychol. (1983) 11:287–98.
     University of Essex, Essex, United Kingdom (2007).                                       doi: 10.1007/BF00912092
 60. Rafferty J, Committee on Psychosocial Aspects of Child and Family Health,            81. Zucker KJ, Doering RW, Bradley SJ, Finegan JK. Sex-typed play in gender-
     Committee on Adolescence, and Section on Lesbian, Gay, Bisexual, and                     disturbed children: a comparison to sibling and psychiatric controls. Archiv
     Transgender Health and Wellness. Ensuring comprehensive care and                         Sexual Behav. (1982) 11:309–21. doi: 10.1007/BF01541592
     support for transgender and gender-diverse children and adolescents.                 82. Alexander GM, Hines M. Gender labels and play styles: their relative
     Pediatrics. (2018) 142:e20182162. doi: 10.1542/peds.2018-2162                            contribution to children’s selections of playmates. Child Dev. (1994) 65:869–
 61. Tannehill B. The End of the Desistance Myth. Huffpost (2016). Retrieved                  79. doi: 10.2307/1131424
     from:      https://www.huffingtonpost.com/brynn-tannehill/the-end-of-the-            83. Fridell SR, Owen-Anderson A, Johnson LL, Bradley SJ, Zucker KJ. The
     desistance_b_8903690.html                                                                playmate and play style preferences structured interview: a comparison of
 62. Temple Newhook J, Pyne J, Winters K, Feder S, Holmes C, Tosh J, et al. A                 children with gender identity disorder and controls. Archiv Sexual Behav.
     critical commentary on follow-up studies and “desistance” theories about                 (2006) 35:729–37. doi: 10.1007/s10508-006-9085-8
     transgender and gender-nonconforming children. Int J Transgen. (2018)                84. Zucker KJ, Lozinski JA, Bradley SJ, Doering RW. Sex-typed responses in the
     19:212–24. doi: 10.1080/15532739.2018.1456390                                            Rorschach protocols of children with gender identity disorder. J Pers Assess.
 63. Winters K. The “80% desistance dictum: is it science? In: Lev AI, Gottlieb               (1992) 58:295–310. doi: 10.1207/s15327752jpa5802_9
     AR, editors. Families in Transition: Parenting Gender Diverse Children,              85. Zucker KJ, Bradley SJ, Lowry Sullivan CB, Kuksis M, Birkenfeld-Adams A,
     Adolescents, and Young Adults. New York, NY: Harrington Park Press (2019).               Mitchell JN. A gender identity interview for children. J Pers Assess. (1993)
     p. 88–101.                                                                               61:443–56. doi: 10.1207/s15327752jpa6103_2
 64. Zucker KJ. The myth of persistence: Response to “A Critical Commentary               86. Wallien MSC, Quilty LC, Steensma TD, Singh D, Lambert SL, Leroux A, et al.
     on Follow-Up Studies and Desistance Theories about Transgender                           Cross-national replication of the gender identity interview for children. J Pers
     and Gender Non-Conforming Children” by Temple Newhook et al.                             Assess. (2009) 91:545–52. doi: 10.1080/00223890903228463
     (2018). Int J Transgen. (2018) 19:231–45. doi: 10.1080/15532739.2018.14              87. Zucker KJ. Gender identity interview for children. In: Milhausen RR, Sakaluk
     68293                                                                                    JK, Fisher TD, Davis CM, Yarber WL, editors. Handbook of Sexuality-Related
 65. American Psychiatric Association. Diagnostic and Statistical Manual of                   Measures, 4th ed. New York, NY: Routledge (2020). p. 325–8.
     Mental Disorders, 3rd ed. rev. Washington, DC: American Psychiatric                  88. Cohen-Kettenis PT, Wallien M, Johnson LL, Owen-Anderson AFH, Bradley
     Association (1987).                                                                      SJ, Zucker KJ. A parent-report gender identity questionnaire for children:
 66. Zucker KJ. The DSM diagnostic criteria for gender identity disorder in                   a cross-national, cross-clinic comparative analysis. Clin Child Psychol
     children. Archiv Sexual Behav. (2010) 39:477–98. doi: 10.1007/s10508-009-                Psychiatry. (2006) 7:433–56. doi: 10.1177/1359104506059135
     9540-4                                                                               89. Johnson LL, Bradley SJ, Birkenfeld-Adams AS, Kuksis MAR,
 67. Zucker KJ, Cohen-Kettenis PT, Drescher J, Meyer-Bahlburg HFL, Pfäfflin                   Maing DM, Mitchell JN, et al. A parent-report gender identity
     F, Womack WM. Memo outlining evidence for change for gender                              questionnaire for children. Archiv Sexual Behav. (2004) 33:105–16.
     identity disorder in the DSM-5. Archiv Sexual Behav. (2013) 42:901–14.                   doi: 10.1023/B:ASEB.0000014325.68094.f3
     doi: 10.1007/s10508-013-0139-4                                                       90. Zucker KJ. Gender identity questionnaire for children. In: Milhausen
 68. Fast AA, Olson KR. Gender development in transgender                                     RR, Sakaluk JK, Fisher TD, Davis CM, Yarber WL, editors. Handbook
     preschool children. Child Dev. (2018) 89:620–37. doi: 10.1111/cdev.                      of Sexuality-Related Measures, 4th ed. New York, NY: Routledge (2020).
     12758                                                                                    p. 329–34.
 69. Meadow T. Trans Kids: Being Gendered in the Twenty-First Century.                    91. Spencer D, Pasterski V, Neufeld S, Glover V, O’Connor TG,
     Berkeley, CA: University of California Press (2018).                                     Hindmarsh PC, et al. Prenatal androgen exposure and children’s




Frontiers in Psychiatry | www.frontiersin.org                                        16                                            March 2021 | Volume 12 | Article 632784
                   Case 4:21-cv-00450-JM Document 45-15 Filed 07/09/21 Page 17 of 18
Singh et al.                                                                                                                                                   Gender Dysphoria



       aggressive behavior and activity level. Horm Behav. (2007) 96:156–65.                         and gender-nonconforming people, version 7. Int J Transgen. (2011) 13:165–
       doi: 10.1016/j.yhbeh.2017.09.012                                                              232. doi: 10.1080/15532739.2011.700873
 92.   Zucker KJ, Wood H. Assessment of gender variance in children. Child                    113.   Arcelus J, Bouman WP, Van Den Noortgate W, Claes L, Witcomb
       Adolesc Psychiatr Clin N Am. (2011) 20:665–80. doi: 10.1016/j.chc.2011.                       G, Fernandez-Aranda F. Systematic review and meta-analysis of
       07.006                                                                                        prevalence studies in transsexualism. Eur Psychiatry. (2015) 30:807–15.
 93.   Sattler JM. Assessment of Children: Cognitive Applications, 4th ed. San Diego,                doi: 10.1016/j.eurpsy.2015.04.005
       CA: Jerome M. Sattler Publisher, Inc. (2001).                                          114.   Zhang Q, Goodman M, Adams N, Corneil T, Hashemid L, Kreukels B,
 94.   American Psychiatric Association. Diagnostic and Statistical Manual                           et al. Epidemiological considerations in transgender health: a systematic
       of Mental Disorders, 4th ed. Washington, DC: American Psychiatric                             review with focus on higher quality data. Int J Transgen. (2020) 21:125–37.
       Association (1994).                                                                           doi: 10.1080/26895269.2020.1753136
 95.   Deogracias JJ, Johnson LL, Meyer-Bahlburg HFL, Kessler SJ,                             115.   DeMaris A. Logit Modeling: Practical Applications. Newbury Park, CA:
       Schober JM, Zucker KJ. The gender identity/gender dysphoria                                   Sage (1992).
       questionnaire for adolescents and adults. J Sex Res. (2007) 44:370–9.                  116.   Benjamin DJ, Berger JO, Johannesson M, Nosek BA, Wagenmakers EJ, Berk
       doi: 10.1080/00224490701586730                                                                R, et al. Redefine statistical significance. Nat Hum Behav. (2018) 2:6–10.
 96.   Singh D, Deogracias JJ, Johnson LL, Bradley SJ, Kibblewhite SJ, Meyer-                        doi: 10.1038/s41562-017-0189-z
       Bahlburg HFL, et al. The gender identity/gender dysphoria questionnaire for            117.   Steensma TD, Cohen-Kettenis PT. More than two developmental pathways
       adolescents and adults: further validity evidence. J Sex Res. (2010) 47:49–58.                in children with gender dysphoria? J Am Acad Child Adolesc Psychiatry.
       doi: 10.1080/00224490902898728                                                                (2015) 54:147–8. doi: 10.1016/j.jaac.2014.10.016
 97.   Zucker KJ, Meyer-Bahlburg HFL, Kessler SJ, Schober J. Gender                           118.   Li G, Kung KTF, Hines M. Childhood gender-typed behavior and adolescent
       identity/gender dysphoria questionnaire for adolescents and adults. In:                       sexual orientation: a longitudinal population-based study. Dev Psychol.
       Milhausen RR, Sakaluk JK, Fisher TD, Davis CM, Yarber WL, editors.                            (2017) 53:764–77. doi: 10.1037/dev0000281
       Handbook of Sexuality-Related Measures, 4th ed. New York, NY: Routledge                119.   Steensma TD, van der Ende J, Verhulst FC, Cohen-Kettenis PT. Gender
       (2020). p. 343–50.                                                                            variance in childhood and sexual orientation in adulthood: a prospective
 98.   Zucker KJ, Bradley SJ, Oliver G, Blake J, Fleming S, Hood J. Psychosexual                     study. J Sex Med. (2013) 10:2723–33. doi: 10.1111/j.1743-6109.2012.02701.x
       development of women with congenital adrenal hyperplasia. Horm Behav.                  120.   Xu Y, Norton S, Rahman Q. Childhood maltreatment, gender
       (1996) 30:300–18. doi: 10.1006/hbeh.1996.0038                                                 nonconformity, and adolescent sexual orientation: a prospective birth
 99.   Schneider C, Cerwenka S, Nieder TO, Briken P, Cohen-Kettenis PT, De                           cohort study. Child Dev. (2020) 91:e984–94. doi: 10.1111/cdev.13317
       Cuypere G, et al. Measuring gender dysphoria: a multicenter examination                121.   Nyberg KL, Alston JP. Analysis of public attitudes towards homosexuality. J
       and comparison of the Utrecht gender dysphoria scale and the gender                           Homosex. (1976) 2:99–107. doi: 10.1300/J082v02n02_01
       identity/gender dysphoria questionnaire for adolescents and adults. Archiv             122.   Hellman RE, Green R, Gray JL, Williams K. Childhood sexual identity,
       Sexual Behav. (2016) 45:551–8. doi: 10.1007/s10508-016-0702-x                                 childhood religiosity, and ‘homophobia’ as influences in the development of
100.   Siegmann EM, Müller T, Dziadeck I, Mühle C, Lenz B, Kornhuber J. Digit                        transsexualism, homosexuality, and heterosexuality. Archiv Gen Psychiatry.
       ratio (2D:4D) and transgender identity: new original data and a meta-                         (1981) 38:910–5. doi: 10.1001/archpsyc.1981.01780330068007
       analysis. Sci Rep. (2020) 10:19326. doi: 10.1038/s41598-020-72486-6                    123.   Zucker KJ, Owen A, Bradley SJ, Ameeriar L. Gender-dysphoric children
101.   Zucker KJ, Bradley SJ, Owen-Anderson A, Kibblewhite SJ, Wood H, Singh                         and adolescents: a comparative analysis of demographic characteristics
       D, et al. Demographics, behavior problems, and psychosexual characteristics                   and behavior problems. Clin Child Psychol Psychiatry. (2002) 7:398–411.
       of adolescents with gender identity disorder or transvestic fetishism. J Sex                  doi: 10.1177/1359104502007003007
       Marital Ther. (2012) 38:151–89. doi: 10.1080/0092623X.2011.611219                      124.   Green R, Newman LE, Stoller RJ. Treatment of boyhood “transsexualism.”
102.   Zucker KJ, Bradley SJ, Owen-Anderson A, Singh D, Blanchard R, Bain J.                         An interim report of four years’ experience. Archiv Gen Psychiatry. (1972)
       Puberty-blocking hormonal therapy for adolescents with gender identity                        26:213–7. doi: 10.1001/archpsyc.1972.01750210021003
       disorder: a descriptive clinical study. J Gay Lesbian Mental Health. (2011)            125.   Meyer-Bahlburg HFL. Gender identity disorder in young boys: a parent-
       15:58–82. doi: 10.1080/19359705.2011.530574                                                   and peer-based treatment protocol. Clin Child Psychol Psychiatry. (2002)
103.   Storms MD. Theories of sexual orientation. J Pers Soc Psychol. (1980) 38:783–                 7:360–76. doi: 10.1177/1359104502007003005
       92. doi: 10.1037/0022-3514.38.5.783                                                    126.   Newman LE. Treatment for the parents of feminine boys. Am J Psychiatry.
104.   Kinsey AC, Pomeroy WB, Martin CE. Sexual Behavior in the Human Male.                          (1976) 133:683–7. doi: 10.1176/ajp.133.6.683
       Philadelphia, PA: W. B. Saunders (1948).                                               127.   Zucker KJ. Cross-gender-identified children. In: Steiner BW, editor. Gender
105.   Langevin R. Sexual Strands: Understanding and Treating Sexual Anomalies                       Dysphoria: Development, Research, Management. New York, NY: Plenum
       in Men. Hillsdale, NJ: Erlbaum (1985).                                                        Press (1985). p. 75–174. doi: 10.1007/978-1-4684-4784-2_4
106.   King MF, Brunner GC. Social desirability bias: a neglected aspect of                   128.   Zucker KJ. Gender identity disorder in children and adolescents. In: Gabbard
       validity testing. Psychol Market. (2000) 17:79–103. doi: 10.1002/(SICI)1520-                  GO, editor. Treatments of Psychiatric Disorders, 3rd ed., Vol. 2. Washington,
       6793(200002)17:2<79::AID-MAR2>3.0.CO;2-0                                                      DC: American Psychiatric Press (2001). p. 2069–94.
107.   Crowne DP, Marlowe D. A new scale of social desirability                               129.   Drescher J, Pula J. Ethical issues raised by the treatment of gender-
       independent of psychopathology. J Consult Psychol. (1960) 24:349–54.                          variant prepubescent children. Hast Center Rep. (2014) 44:S17–22.
       doi: 10.1037/h0047358                                                                         doi: 10.1002/hast.365
108.   Strahan R, Gerbasi KC. Short, homogeneous versions of Marlowe-Crowne                   130.   Giordano S. Children With Gender Identity Disorder: A Clinical, Ethical, and
       social desirability scale. J Clin Psychol. (1972) 28:191–3. doi: 10.1002/1097-                Legal Analysis. New York, NY: Taylor & Francis Group (2013).
       4679(197204)28:2<191::AID-JCLP2270280220>3.0.CO;2-G                                    131.   Pleak RR. Ethical issues in diagnosing and treating gender-dysphoric
109.   Holden RR, Fekken GC. Three common social desirability scales: friends,                       children and adolescents. In: Rottnek M, editor. Sissies and Tomboys: Gender
       acquaintances, or strangers? J Res Pers. (1989) 23:180–91. doi: 10.1016/0092-                 Nonconformity and Homosexual Childhood. New York, NY: New York
       6566(89)90022-6                                                                               University Press (1999). p. 34–51.
110.   Silverthorn NA, Gekoski WL. Social desirability effects on measures of                 132.   Stein E. Commentary on the treatment of gender variant and gender
       adjustment to university, independence from parents, and self-efficacy. J Clin                dysphoric children and adolescents: common themes and ethical
       Psychol. (1995) 51:244–251. doi: 10.1002/1097-4679(199503)51:2<244::AID-                      reflections. J Homosex. (2012) 59:480–500. doi: 10.1080/00918369.2012.
       JCLP2270510214>3.0.CO;2-Q                                                                     653316
111.   Campbell DT, Stanley JC. Experimental and Quasi-Experimental Designs for               133.   Zucker KJ. Treatment of gender identity disorders in children. In: Blanchard
       Research. Chicago, IL: Rand McNally & Company (1969).                                         R, Steiner BW, editors. Clinical Management of Gender Identity Disorders in
112.   Coleman E, Bockting W, Botzer M, Cohen-Kettenis P, DeCuypere G,                               Children and Adults. Washington, DC: American Psychiatric Press (1990).
       Feldman J, et al. Standards of care for the health of transsexual, transgender,               p. 25–45.




Frontiers in Psychiatry | www.frontiersin.org                                            17                                             March 2021 | Volume 12 | Article 632784
                  Case 4:21-cv-00450-JM Document 45-15 Filed 07/09/21 Page 18 of 18
Singh et al.                                                                                                                                                Gender Dysphoria



134. Rekers GA, Lovaas OL. Behavioral treatment of deviant sex role                              Diverse Children, Adolescents, and Young Adults. New York, NY: Harrington
     behaviors in a male child. J Appl Behav Anal. (1974) 7:173–90.                              Park Press (2019). p. 356–73.
     doi: 10.1901/jaba.1974.7-173                                                         147.   Wong WI, van der Miesen AIR, Li TGF, MacMullin LN, VanderLaan
135. Rekers GA. Shaping Your Child’s Sexual Identity. Grand Rapids, MI: Baker                    DP. Childhood social gender transition and psychosocial well-being: a
     Book House (1982).                                                                          comparison to cisgender gender-variant children. Clin Pract Pediatr Psychol.
136. Zucker KJ, Wood H, Singh D, Bradley SJ. A developmental, biopsychosocial                    (2019) 7:241–53. doi: 10.1037/cpp0000295
     model for the treatment of children with gender identity disorder. J Homosex.        148.   Chen D, Edwards-Leeper L, Stancin T, Tishelman A. Advancing the practice
     (2012) 59:369–97. doi: 10.1080/00918369.2012.653309                                         of pediatric psychology with transgender youth: state of the science, ongoing
137. American Academy of Child and Adolescent Psychiatry. Practice parameter                     controversies, and future directions. Clin Pract Pediatr Psychol. (2018) 6:73–
     on gay, lesbian, or bisexual sexual orientation, gender nonconformity, and                  83. doi: 10.1037/cpp0000229
     gender discordance in children and adolescents. J Am Acad Child Adolesc              149.   Dreger A. Gender identity disorder in childhood: inconclusive advice to
     Psychiatry. (2012) 51:957–74. doi: 10.1016/j.jaac.2012.07.004                               parents. Hast Center Rep. (2009) 39:26-9. doi: 10.1353/hcr.0.0102
138. American Psychological Association. Guidelines for psychological practice            150.   Green R. To transition or not to transition? That is the question. Curr Sexual
     with transgender and gender nonconforming people. Am Psychol. (2015)                        Health Rep. (2017) 9:79–83. doi: 10.1007/s11930-017-0106-5
     70:832–864. doi: 10.1037/a0039906                                                    151.   Olson KR, Blotner C, Alonso D, Lewis K, Edwards D, Durwood L. Family
139. Byne W, Bradley SJ, Coleman E, Eyler AE, Green R, Menvielle EJ,                             discussions of early childhood social transitions. Clin Pract Pediatr Psychol.
     et al. Report of the American Psychiatric Association Task Force on                         (2019) 7:22–40. doi: 10.1037/cpp0000289
     treatment of gender identity disorder. Archiv Sexual Behav. (2012) 41:759–           152.   Zucker KJ. Different strokes for different folks. Child Adolesc Mental Health.
     96. doi: 10.1007/s10508-012-9975-x                                                          (2020) 25:36–7. doi: 10.1111/camh.12330
140. Zucker KJ. Gender identity disorder. In: Weiner IB, editor. Adult                    153.   Rae JR, Gulgoz S, Durwood L, DeMeules M, Lowe R, Lindquist G, et al.
     Psychopathology Case Studies. New York, NY: Wiley (2004). p. 207–28.                        Predicting early-childhood gender transitions. Psychol Sci. (2019) 30:669–81.
141. Zucker KJ. “I’m half-boy, half-girl”: play psychotherapy and parent                         doi: 10.1177/0956797619830649
     counseling for gender identity disorder. In: Spitzer RL, First MB, Williams          154.   Tollit MA, Pace CC, Telfer M, Hoq M, Bryson J, Fulkoski N, et al. What are
     JBW, Gibbons M, editors. DSM-IV-TR R Casebook, Volume 2. Experts                            the health outcomes of trans and gender diverse young people in Australia?
     Tell How They Treated Their Own Patients. Washington, DC: American                          Study protocol for the Trans20 longitudinal cohort study. BMJ Open. (2019)
     Psychiatric Publishing (2006). p. 321–34.                                                   9:e032151. doi: 10.1136/bmjopen-2019-032151
142. Cohen-Kettenis PT, van Goozen SHM. Pubertal delay as an aid in diagnosis
     and treatment of a transsexual adolescent. Eur Child Adolesc Psychiatry.             Conflict of Interest: The authors declare that the research was conducted in the
     (1998) 7:246–8. doi: 10.1007/s007870050073                                           absence of any commercial or financial relationships that could be construed as a
143. Gooren L, Delemarre-van de Waal H. The feasibility of endocrine                      potential conflict of interest.
     interventions in juvenile transsexuals. J Psychol Hum Sex. (1996) 8:69–84.
     doi: 10.1300/J056v08n04_05                                                           The reviewer RB declared a past co-authorship with one of the authors KZ
144. Ehrensaft D. Found in transition: our littlest transgender people.                   to the handling Editor.
     Contemp Psychoanal. (2014) 50:571–92. doi: 10.1080/00107530.2014.
     942591                                                                               Copyright © 2021 Singh, Bradley and Zucker. This is an open-access article
145. Ehrensaft D. Treatment paradigms for prepubertal children. In: Forcier M,            distributed under the terms of the Creative Commons Attribution License (CC BY).
     Van Schalkwyk G, Turban JL, editors. Pediatric Gender Identity: Gender-              The use, distribution or reproduction in other forums is permitted, provided the
     Affirming Care for Transgender & Gender Diverse Youth. New York, NY:                 original author(s) and the copyright owner(s) are credited and that the original
     Springer (2020). p. 171–85. doi: 10.1007/978-3-030-38909-3_13                        publication in this journal is cited, in accordance with accepted academic practice.
146. Wong W, Chang SCH. Social transitioning for gender dysphoric children.               No use, distribution or reproduction is permitted which does not comply with these
     In: Lev AI, Gottlieb AR, editors. Families in Transition: Parenting Gender           terms.




Frontiers in Psychiatry | www.frontiersin.org                                        18                                              March 2021 | Volume 12 | Article 632784
